







450 NORTHRIDGE PARKWAY






LEASE


BY AND BETWEEN


ROBERTS PROPERTIES RESIDENTIAL, L.P.,


AS LANDLORD




AND




ROBERTS PROPERTIES CONSTRUCTION, INC.,


AS TENANT







--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


Section
Page
     
1.
TERM.
1
2.
RENT.
1
2.1
Base Rent.
1
2.2
Payment; Late Charge; Past Due Rate.
1
3.
OPERATING EXPENSES.
2
3.1
Payment; Base Year.
2
3.2
Proportionate Share.
2
3.3
Common Operating Expenses.
2
3.4
Gross-Up Adjustment.
4
3.5
Manner of Payment.
5
3.6
Additional Expenses.
5
3.7
Audit Right.
5
4.
SECURITY DEPOSIT.
6
 
USE.
6
5.1
Permitted Use.
6
5.2
Covenants.
6
5.3
Occupancy of Premises.
7
6.
UTILITIES AND SERVICE.
7
6.1
Utilities.
7
6.2
Electrical Services.
7
6.3
Janitorial Services.
8
6.4
Cessation of Services.
8
7.
REPAIR AND MAINTENANCE.
8
7.1
Landlord’s Repairs.
8
7.2
Tenant’s Repair.
8
8.
FORCE MAJEURE.
8
9.
PROPERTY AND LIABILITY INSURANCE.
9
9.1
Landlord’s Insurance.
9
9.2
Compliance with Insurance Regulations; Covenants.
9
9.3
Tenant’s Insurance.
9
9.4
Policy Requirements.
10
9.5
Waiver of Subrogation.
10
10.
ALTERATIONS AND IMPROVEMENTS.
10
10.1
Acceptance of Premises.
10
10.2
Improvements and Alterations.
11
10.3
Liens.
11
10.4
Title to Alterations.
11
10.5
Tenant’s Negligence.
12
10.6
Compliance with Laws.
12
11.
ASSIGNMENT OR SUBLETTING.
12
11.1
Transfers.
12
11.2
Permitted Transfers.
13
11.3
No Release of Tenant.
13
11.4
Assignment of Options.
13
11.5
Assignment by Landlord.
14
12.
DEFAULTS.
14
12.1
Default by Tenant.
14
12.2
Landlord’s Remedies.
14
12.3
Abandonment of Personal Property.
16
12.4
Reentry.
16
12.5
Remedies Non-Exclusive
16

 
i

--------------------------------------------------------------------------------



     
12.6
Waiver of Certain Rights.
16
12.7
NonWaiver.
17
13.
BANKRUPTCY.
17
14.
DAMAGE AND CONDEMNATION.
17
14.1
Casualty.
17
14.2
Condemnation.
18
15.
TAXES.
18
16.
INDEMNIFICATION; LIABILITY OF LANDLORD.
19
16.1
Hold Harmless.
19
16.2
Limitation of Liability.
19
17.
RIGHT OF ENTRY.
19
18.
BUILDING RULES AND REGULATIONS.
19
19.
PROPERTY LEFT ON THE PREMISES.
19
20.
OTHER INTERESTS.
20
20.1
Subordination.
20
20.2
Attornment.
20
21.
HOLDING OVER.
20
22.
HAZARDOUS MATERIALS.
21
23.
NO WAIVER.
22
24.
BINDING EFFECT.
22
25.
RIGHT TO RELOCATE.
22
26.
SIGNS.
22
27.
DIRECTORY BOARD.
23
28.
ESTOPPEL CERTIFICATE.
23
29.
COMMON AREA CONTROL AND PARKING AREAS.
23
29.1
Common Areas.
23
29.2
Parking.
23
30.
MISCELLANEOUS.
23
30.1
Severability.
23
30.2
Entire Agreement.
23
30.3
Cumulative Remedies.
24
30.4
Notices.
24
30.5
Recording.
24
30.6
Attorneys’ Fees.
24
30.7
Homestead.
25
30.8
TIME OF ESSENCE.
25
30.9
No Estate In Land.
25
30.10
Accord And Satisfaction.
25
30.11
Brokers’ Fees.
25
30.12
Tenant’s Authority.
25
30.13
Consents By Landlord.
25
30.14
Joint And Several Liability.
25
30.15
Independent Covenants.
25
30.16
No Access To Roof.
26
30.17
Acceptance.
26
30.18
Waiver Of Counterclaim.
26
30.19
Counterparts.
26
30.20
Quiet Enjoyment.
26
30.21
Interpretation.
26
30.22
Financial Statements.
26
30.23
Real Estate Investment Trust.
26



ii

--------------------------------------------------------------------------------




LEASE
(450 Northridge Parkway)


THIS LEASE, made this 27th day of March, 2006, effective as of the 1st day of
January, 2006 (the “Commencement Date”), between ROBERTS PROPERTIES RESIDENTIAL
L.P., a Georgia limited partnership (herein called “Landlord”), and ROBERTS
PROPERTIES CONSTRUCTION, INC., a Georgia corporation (herein called “Tenant”);


W I T N E S S E T H:   THAT,


WHEREAS, Landlord is the owner of that certain building situated at 450
Northridge Parkway, Fulton County, Atlanta, Georgia 30350 (herein called the
“Building”) and located on the property (herein called the “Land”; the Land, the
parking area adjacent to the Building, and the Building are herein collectively
called the “Property”) described on Exhibit “A”, attached hereto and by this
reference incorporated herein and made a part hereof; and


WHEREAS, Tenant wishes to lease from Landlord approximately 1,542 rentable
square feet on the third (3rd) floor of the Building being Suite 301, which area
is crosshatched on the diagram marked Exhibit “B”, attached hereto and by this
reference incorporated herein and made a part hereof (herein called the
“Premises”);


NOW, THEREFORE, in consideration of the payment of the rent and all other
charges and payments hereunder and the keeping and performance of the covenants,
agreements, terms, provisions, and conditions by Tenant as hereinafter set
forth, Landlord does hereby lease to Tenant, and Tenant does hereby lease from
Landlord, the Premises, subject to all matters hereinafter set forth and upon
and subject to the covenants, agreements, terms, provisions and conditions of
this Lease for the term hereinafter stated. Tenant hereby accepts the Premises
in their condition existing as of the date hereof and hereby acknowledges that
Landlord has not made any representation or warranty as to the suitability of
the Premises for the conduct of Tenant’s business. No easement for light or air
is included in this Lease for the Premises and Property.


FOR AND IN CONSIDERATION of the leasing of the Premises as aforesaid, the
parties hereby covenant and agree as follows:


1. TERM. 
The term (herein called the “Lease Term”) of this Lease commenced on the
Commencement Date and, unless sooner terminated under the provisions hereof,
shall expire at 11:59 p.m. on December 31, 2006. Tenant acknowledges that it is
currently in possession of the Premises and that Landlord shall have no delivery
of possession requirement hereunder. “Lease Year” shall mean each consecutive
twelve (12) month period during the Lease Term commencing with the Commencement
Date.


2. RENT. 


2.1 Base Rent. Commencing on the Commencement Date, the annual base rent
(“Annual Base Rent”) for the Premises shall be TWENTY-NINE THOUSAND TWO HUNDRED
NINETY-EIGHT AND NO/100 DOLLARS ($29,298.00). The Annual Base Rent shall be
payable in equal monthly installments of TWO THOUSAND FOUR HUNDRED FORTY-ONE AND
50/100 DOLLARS ($2,441.50) in advance on the first day of each and every
calendar month during the Lease Term (“Base Rent”). Base Rent shall be prorated
at the rate of 1/30th of the Base Rent per day for any partial month.


2.2 Payment; Late Charge; Past Due Rate. Tenant shall pay the rent and all other
sums, amounts, liabilities, and obligations which Tenant herein assumes or
agrees to pay, whether designated Base Rent, additional rent, costs, expenses,
damages, losses, or otherwise, (all of which are herein collectively called
“Rent”) as herein provided promptly at the times and in the manner herein
specified without demand, deduction, setoff, abatement, counterclaim, defense,
or prior notice. Tenant hereby acknowledges that late payment to Landlord of
Rent or other sums due hereunder will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. If any Rent is not received by Landlord within five (5)
days after the date on which it is due, Tenant shall pay Landlord a late charge
equal to five percent (5%) of the amount of such past due payment, plus any
attorney’s fees and costs incurred by Landlord by reason of Tenant’s failure to
pay Rent when due, notwithstanding the date on which such payment is actually
paid to Landlord. If such Rent is not paid within thirty (30) days of the date
on which it was originally due, then, in addition to such late charge, Tenant
shall pay Landlord interest on such Rent from the date on which it was
originally due until the date it is actually paid at a rate per annum equal to
the lesser of (i) the prime rate of interest announced by Wachovia Bank of
Georgia, N.A., or its successors, from time to time for 90-day unsecured loans
to its best commercial customers plus five percent (5%) or (ii) the maximum
nonusurious rate permitted by applicable law of the state in which the Building
is located or the United States of America, whichever shall permit the higher
nonusurious rate, such interest being in addition to and cumulative of any other
rights and remedies which Landlord may have with regard to the failure of Tenant
to make any such payments under this Lease. Any such late charge and interest
shall be due and payable at the time of actual payment of the Rent. Any Rent
payable to Landlord by Tenant shall be paid in cash or by check at the office of
Landlord, Suite 302, 450 Northridge Parkway, Atlanta, Georgia 30350, or at such
other place or places as Landlord may from time to time designate in writing.



--------------------------------------------------------------------------------


3. OPERATING EXPENSES. 


3.1 Payment; Base Year. During the Lease Term, Tenant shall pay to Landlord as
additional rent Tenant’s Proportionate Share of Common Operating Expenses (as
hereinafter defined) for the ensuing calendar year in excess of the actual
Common Operating Expenses during the calendar year 2006 (herein called the “Base
Year”). The amount of such additional rent shall be paid by Tenant to Landlord
in equal monthly installments in advance on the first day of each month of such
ensuing calendar year, at the same time and in the same manner as Base Rent.
Tenant’s Proportionate Share of Common Operating Expenses shall be prorated as
necessary for any year during which this Lease is in effect for less than a full
twelve month calendar year. Common Operating Expenses and Tenant’s Proportionate
Share of Common Operating Expenses shall be calculated on an accrual basis and
estimated in accordance with Section 3.4 below.


3.2 Proportionate Share. “Tenant’s Proportionate Share of Common Operating
Expenses” shall mean, for each calendar year (or portion thereof), 4.1% of the
Operating Expense Amount (defined below), which percentage is calculated by
dividing the rentable area of the Premises (numerator) by the rentable area of
the Building (denominator), and expressing the fraction as a percentage. As of
the date hereof, the rentable area of the Building is 37,864 square feet. As
used herein, the “Operating Expense Amount” shall mean, for each calendar year,
or portion thereof, the amount by which the Common Operating Expenses exceeds
the Base Year Common Operating Expenses.


3.3 Common Operating Expenses. For purposes of this Lease, the term “Common
Operating Expenses” shall consist of all “operating costs” (as hereinafter
defined) for the Property. For purposes of this Lease, the term “operating
costs” shall mean all expenses, costs and disbursements, subject to the
exclusions set forth in Section 3.3.13 hereof, relating to or incurred or paid
in connection with the ownership, operation, maintenance and repair of the
Property, computed in accordance with generally accepted accounting principles,
consistently applied, including, but not limited to, the following:


3.3.1 The wages, salaries and attributable overhead expenses of all employees
that are not excluded under Section 3.3.13 and that are engaged in the
operation, maintenance, security and/or access control of the Property,
including, without limitation, employers’ Social Security taxes, unemployment,
and any other taxes which may be levied on or with respect to such wages,
salaries, and attributable overhead expenses as well as insurance and benefits
relating thereto (to the extent that persons are engaged with respect to more
than one building, wages and salaries relating to such persons shall be
equitably apportioned between all such buildings based upon Landlord’s
reasonable estimate of the time spent by each such person on each building
relative to their total time on all buildings).


3.3.2 The cost of all supplies, tools, equipment and materials used in the
operation and maintenance of the Property, including rental fees for the same,
if such items are not purchased and amortized pursuant to this Section 3.3.


3.3.3 The cost of water, sewer, heating, lighting, ventilation, electricity, air
conditioning, and any other utilities supplied or paid for by Landlord for the
Property (excluding those costs billed to specific tenants) and the cost of
maintaining the systems supplying the same, including, but not limited to, any
utility and service costs incurred by Landlord under Section 6 hereof.


2

--------------------------------------------------------------------------------


3.3.4 The cost of all maintenance and service, including the agreements relating
thereto, of the Property and the equipment therein, including, but not limited
to, window cleaning, elevator maintenance, janitorial service, pest control,
landscaping maintenance and access control.


3.3.5 The cost of all sprinkler systems, fire extinguishers, fire hoses,
security services and protective services or devices rendered to or in
connection with the Property or any part thereof.


3.3.6 Insurance premiums for insurance for the Property required to be
maintained by Landlord hereunder or which Landlord deems appropriate, including,
but not limited to, premiums for insurance maintained by Landlord under Section
9.1, business interruption, rental abatement, or liability insurance, and the
cost of deductibles paid on claims made by Landlord.


3.3.7 The cost of repairs and general maintenance of the Property, including,
but not limited to: maintenance and cleaning of common areas and facilities;
lawn mowing, gardening, landscaping, and irrigation of landscaped areas; line
painting, pavement maintenance, sweeping, and sanitary control; removal of snow,
trash, rubbish, garbage, and other refuse; the cost of personnel to implement
such services, to direct parking, and to police the common facilities; the cost
of exterior and interior painting; all maintenance and repair costs incurred
under Section 7.1 or Section 10; and the cost of maintenance of sewers and
utility lines.


3.3.8 The amortization, together with financing charges, of the cost of capital
investment items which are installed for the purpose of reducing operating
expenses, promoting safety, complying with governmental requirements or
maintaining the high quality nature of the Property.


3.3.9 All taxes, assessments, and governmental or other charges, general or
special, ordinary or extraordinary, foreseen or unforeseen, which are levied,
assessed, or otherwise imposed against the Property, street lights, personal
property or rents, or on the right or privilege of leasing the Property,
collecting rents therefrom or from parking vehicles thereon, by any federal,
state, county, or municipal government or by any special sanitation district or
by any other governmental or quasi-governmental entity that has taxing or
assessment authority, and any other taxes and assessments attributable to the
Property or its operation, together with the reasonable cost (including
attorneys, consultants and appraisers) of any negotiation, contest or appeal
pursued by Landlord in an effort to reduce any such tax, assessment or charge,
and all of Landlord’s administrative costs in relation to the foregoing (herein
collectively called the “Impositions”), but exclusive of federal, state or local
income taxes of Landlord, inheritance taxes, estate taxes, gift taxes, transfer
taxes, excess profit taxes and any taxes imposed in lieu of such taxes. If at
any time during the Lease Term, the present method of taxation or assessment
shall be so changed that the whole or any part of the Impositions now levied,
assessed or imposed on real estate and the improvements thereon shall be
discontinued or changed and as a substitute therefor, or in lieu of or in
addition thereto, taxes, assessments, levies, impositions or charges shall be
levied, assessed and/or imposed wholly or partially as a capital levy or
otherwise on the rents received from the Property or the rents reserved herein
or any part thereof, then such substitute or additional taxes, assessments,
levies, impositions or charges, to the extent so levied, assessed or imposed,
shall be deemed to be included within the Impositions and the operating costs.
Tenant will be responsible for ad valorem taxes on its personal property and on
the value of the leasehold improvements in the Premises to the extent the same
exceed building standard allowances, and if the taxing authorities do not
separately assess Tenant’s leasehold improvements, Landlord may make a
reasonable allocation of the ad valorem taxes allocated to the Property to give
effect to this sentence. Landlord may take reasonable steps to protest any
increase in real estate or ad valorem taxes and assessments on the Building or
the Land including without limitation Landlord’s timely response to any notice
of increase of assessed value of the land on which the Building is located.


3.3.10 All management expenses attributable to the Property, including, but not
limited to: administrative expenses associated with collecting rent, arranging
for and assuring continuity of Property services, supervising maintenance or
repair, enforcing rules and regulations and generally assuring compliance with
the terms of this and other leases; salaries or wages of persons employed or
contracted to manage the Property (to the extent that persons are engaged with
respect to more than one building, wages and salaries relating to such persons
shall be equitably apportioned between all such buildings based upon Landlord’s
reasonable estimate of the time spent by each such person on each building
relative to their total time on all buildings); the cost of supplies and
materials, equipment and furnishings necessary for such management functions;
the cost of telephone service, attributable overhead expenses and any other
expenses and management fees directly relating to the management of the
Property; provided, however, such management expenses and fees shall not exceed
five percent (5%) of the gross revenues of the Property during the Lease Term.


3

--------------------------------------------------------------------------------


3.3.11 All assessments, costs, expenses or other charges imposed upon the
Building pursuant to that certain Amended and Restated Declaration of Reciprocal
Easements dated August 12, 1994, recorded in Deed Book 18640, page 098, Fulton
County, Georgia Land Records, as amended (the “Declaration”).


3.3.12 Reasonable cost of rent for management office within the Property
applicable to the Building.


3.3.13 Anything in this Lease to the contrary notwithstanding, there shall be
excluded from operating costs the following items:


(a) Repairs or other work occasioned by fire, windstorm or other casualty of an
insurable nature to the extent that Landlord receives compensation, or by the
exercise of eminent domain to the extent that Landlord receives compensation.


(b) Leasing commissions, attorneys’ fees, costs and disbursements and other
expenses incurred in connection with negotiations or disputes with tenants,
other occupants, or prospective tenants.


(c) The costs of renovating or otherwise improving or decorating, painting or
redecorating space for tenants or other occupants in particular; however, any
such costs incurred with respect to the common areas of the Property shall be
included within operating costs.


(d) Landlord’s costs for electricity and other services that are sold to tenants
and for which Landlord receives a reimbursement by tenants as an additional
charge or rental.


(e) Costs incurred by Landlord for alterations or improvements which are
considered capital improvements or replacements under generally accepted
accounting principles, except those permitted by Section 3.3.8 hereof.


(f) Depreciation and amortization, except for the amortization permitted by
Section 3.3.8 hereof.


(g) Costs of a capital nature including but not limited to capital improvements,
capital repairs, capital equipment and capital tools; however, those costs of a
capital nature permitted by Section 3.3.8 hereof shall be included within
operating costs.


(h) Expenses in connection with services or other benefits of a type provided to
other tenants but which are not made available to Tenant.


(i) Wages, salaries or other compensation or benefits for any officers or
employees of Landlord above the grade of Building Manager.


(j) Interest, payment due under any note, deed to secure debt, or mortgage
encumbering the Building in which the Premises is located or under any rental
under any underlying superior lease or ground lease.
 
Nothing contained in this Section 3, including, but not limited to, the
definition of “operating costs” contained in subsection 3.3 hereof, shall imply
any duty on the part of Landlord to pay any expense or provide any service not
otherwise imposed by the express terms of this Lease.


3.4 Gross-Up Adjustment. If the Building is less than fully occupied or if
Building standard Landlord services are not provided to the entire Building
during the Base Year or any period thereafter, then Operating Expenses for the
Base Year or such later period shall be “grossed up” by Landlord to that amount
of Operating Expenses that, using reasonable projections, would normally be
expected to be incurred during the Base Year or such later period if the
Building was one hundred percent (100%) occupied and receiving Building standard
Landlord services during the Base Year or later period, as determined under
generally accepted accounting principles consistently applied.


4

--------------------------------------------------------------------------------


3.5 Manner of Payment.    (a) For the purpose of estimating the Common Operating
Expenses during each subsequent year after the Base Year, prior to each December
31st during the Lease Term Landlord shall estimate the amount of Common
Operating Expenses and Tenant’s Proportionate Share of Common Operating Expenses
for the ensuing calendar year or, if applicable, remaining portion thereof and
notify Tenant in writing of such estimate. Such estimate shall be made by
Landlord in the exercise of its sole discretion and not subject to arbitration.


(b) On or before April 30th during the Lease Term, or as soon thereafter as
reasonably practical, Landlord shall give Tenant a Statement (“Statement”)
showing Tenant the amount of actual Common Operating Expenses for the previous
calendar year. Delay by Landlord in providing to Tenant any Statement shall not
relieve Tenant from the obligation to pay any Expense increase upon the
rendering of such Statement. If Tenant’s Proportionate Share of Common Operating
Expenses for such calendar year proves to be greater than the estimated amount,
Landlord shall invoice Tenant for the deficiency as soon as practicable after
the amount of underpayment has been determined, and Tenant shall pay such
deficiency to Landlord within fifteen (15) days following its receipt of such
invoice. If, however, Tenant’s Proportionate Share of Common Operating Expenses
for such calendar year is lower than the estimated amount, Tenant shall receive
a credit toward the next ensuing monthly payment or payments of the estimated
amount of Tenant’s Proportionate Share of Common Operating Expenses in an amount
of such overpayment until depleted, provided however that (i) in no event shall
Tenant’s Proportionate Share of Common Operating Expenses be deemed to be less
than zero, and (ii) in the event of the expiration or other termination of this
Lease, Tenant shall be refunded such overpayment as soon as practicable
thereafter after the amount of overpayment has been determined.


3.6 Additional Expenses. Tenant shall also pay as additional rent all other
charges, costs and expenses which are not included within Common Operating
Expenses and which are incurred by Landlord as a result of any use of the
Premises by Tenant. The amount of such additional rent shall be paid by Tenant
to Landlord in advance on the first day of each month of such ensuing calendar
year, at the same time and in the same manner as Base Rent, or within ten (10)
days of Tenant’s receipt of a statement therefor from Landlord if such charges,
costs and expenses are not incurred monthly and are billed separately by
Landlord.


3.7 Audit Right. In the event that within ninety (90) days after Tenant’s
receipt of the Statement for the prior calendar year, Tenant reasonably believes
that certain of the Common Operating Expenses charged by Landlord include costs
that are not properly included within the term “Common Operating Expenses” or
that Landlord has erred in calculating same, Tenant shall have the right to
audit Landlord’s books and records in accordance with this paragraph. Tenant
shall exercise such audit right by providing Landlord with a written notice of
Tenant’s exercise of such audit right within such 90-day period and a statement
enumerating reasonably detailed reasons for Tenant’s objections to the Statement
issued by Landlord (the “Audit Notice”). Upon the receipt by Landlord of an
Audit Notice, Landlord shall instruct its property manager at the Building to
meet with a designated employee of Tenant (the “Tenant Representative”) to
discuss the objections set forth in the Audit Notice. Landlord shall provide the
Tenant Representative with reasonable access to Landlord’s books and records at
the Building relating to Common Operating Expenses for the calendar year in
question in order to attempt to resolve the issues raised by Tenant in the Audit
Notice. If, within thirty (30) days after Landlord’s receipt of the Audit
Notice, Landlord and Tenant are unable to resolve Tenant’s objections, then not
later than fifteen (15) days after the expiration of such 30-day period, Tenant
shall notify Landlord if Tenant wishes to employ an independent, reputable
certified public accounting firm charging for its services on an hourly rate
(and not a contingent fee) basis (“Acceptable Accountants”) to inspect and audit
Landlord’s books and records for the Building relating to the objections raised
in Tenant’s statement. Such audit shall be limited to a determination of whether
or not Landlord calculated the Common Operating Expenses in accordance with the
terms and conditions of this Lease and normal and customary accounting methods
used by owners of similar buildings in the area for calculating Tenant’s Common
Operating Expense increase. All costs and expenses of any such audit shall be
paid by Tenant. Any audit performed pursuant to the terms of this section shall
be conducted only by the Acceptable Accountants at the offices of Landlord’s
property manager at the Building. If Landlord has overcharged Tenant for
Tenant’s Proportionate Share of the Common Operating Expense increase for any
year, Landlord shall pay the amount of such overpayment to Tenant. If Common
Operating Expenses are overstated by more than ten percent (10%), then Landlord
agrees to pay the reasonable costs of such audit, not to exceed the lesser of
Two Thousand and No/100 Dollars ($2,000.00) per audit or the amount of the
overcharge. If Landlord has undercharged Tenant for Tenant’s Proportionate Share
of the Common Operating Expense increase, Tenant shall promptly pay the amount
of such underpayment to Landlord. Notwithstanding anything contained herein to
the contrary, Tenant shall be entitled to exercise its audit right pursuant to
this section only in strict accordance with the foregoing procedures no more
often than once per calendar year and each such audit shall relate only to the
calendar year most recently ended. In the event that Tenant fails to notify
Landlord within the foregoing 90-day period that Tenant objects to the
Statement, then Tenant’s right to audit such year’s Statement shall be null and
void. Notwithstanding anything contained herein to the contrary, Tenant shall
have no right to audit Landlord’s books and records for a particular calendar
year if another tenant in the Building has conducted an audit of Landlord’s
books for the same calendar year in question. In such event, Landlord shall
provide Tenant with a copy of the result of such audit and Tenant shall be bound
by the results of such audit.


5

--------------------------------------------------------------------------------


4. SECURITY DEPOSIT. Intentionally Omitted.


5. USE.


5.1 Permitted Use. Tenant and its permitted assignees and subtenants shall use
the Premises only for general office purposes, not in violation of the
Declaration, and for no other use or purpose without the prior written consent
of Landlord. No act shall be done in or about the Premises that is unlawful or
that will increase the existing rate of insurance on the Building. In the event
of a breach of this covenant, Tenant shall immediately cease the performance of
such unlawful act or such act that is increasing or has increased the existing
rate of insurance and shall pay to Landlord any and all increases in insurance
premiums resulting from such breach. Tenant shall operate its business in the
Premises during the entire Lease Term and in a reputable manner in compliance
with all applicable laws, ordinances, regulations, covenants, restrictions, and
other matters shown on the public records, now in force or hereafter enacted.
Tenant will not permit, create, or maintain by itself or by any of its
employees, invitees, customers, patrons, guests, agents, representatives, or
contractors any disorderly conduct, trespass, noise, or nuisance whatsoever
about the Premises or Building which has a tendency to annoy or disturb any
persons either within or outside the Building and shall not permit its
employees, invitees, customers, patrons, guests, agents, representatives, or
contractors to loiter within or around the Building or any of the common areas.


5.2 Covenants.  Tenant shall not commit or allow to be committed any waste upon
the Premises, or any public or private nuisance or other act or thing which
disturbs the quiet enjoyment of any other tenant in the Building. Tenant shall
not place or maintain machines, equipment, or other apparatus which causes
vibrations or noise that may be transmitted to the Building structure or to any
space to such a degree as to be objectionable to Landlord or to any tenant,
occupant, or other person in the Building. Tenant shall not, without Landlord’s
prior consent, install any equipment, machine, device, tank or vessel which is
subject to any federal, state or local permitting requirement. Tenant, at its
expense, shall comply with all laws, statutes, ordinances and governmental
rules, regulations or requirements governing the installation, operation and
removal of any such equipment, machine, device, tank or vessel. Neither Tenant
nor any of Tenant’s employees, agents or invitees shall place or maintain within
the Premises any stoves, ovens or space heaters, except with the prior written
consent of Landlord in each instance. Tenant shall not make or permit any smoke
or odor that is objectionable to the public or to other occupants of the
Building, to emanate from the Premises, and shall not create, permit, or
maintain a nuisance thereon, and shall not do any act tending to injure the
reputation of the Building or the Property. Tenant shall cause all loading and
unloading of any goods or materials delivered to or sent from the Premises to be
done only in the loading dock area of the Premises or, if no loading dock area
is located at the Premises, then at the loading dock area of the Building or
such other dock area as Landlord may designate. Under no circumstances shall
Tenant allow any goods or materials delivered to or sent from the Premises to be
stored on, accumulate on or obstruct the loading dock area, dumpster pad,
sidewalks, driveways, parking areas, entrances or other public areas or spaces
of the Building or the Property. Tenant acknowledges that violations of this
Section 5.2 shall constitute a material breach of this Lease. Tenant shall not
perform or permit any work, including, but not limited to, assembly,
construction, mechanical work, painting, drying, layout, cleaning, or repair of
goods or materials, to be done on the loading dock, sidewalks, driveways,
parking areas, landscaped areas of the Building or the Property. Tenant shall
not abandon or vacate the Premises at any time during the Lease Term. Tenant, at
its expense, shall comply with all laws, statutes, ordinances, governmental
rules, regulations or requirements, and the provisions of any recorded documents
now existing or hereafter in effect relating to its use, operation or occupancy
of the Premises and shall observe such reasonable rules and regulations as may
be adopted and made available to Tenant by Landlord from time to time for the
safety, care and cleanliness of the Premises or the Building and for the
preservation of good order therein. The current rules and regulations for the
Building are attached hereto as Exhibit “D”. Without limiting the foregoing,
Tenant agrees to be wholly responsible at Tenant’s sole cost and expense for any
accommodations or alterations which need to be made to the Premises to comply
with the provisions of the Americans With Disabilities Act of 1990, as amended
(the “ADA”). Tenant hereby accepts the Premises in its “AS-IS, WHERE-IS”
condition as it is currently in possession of the Premises.


6

--------------------------------------------------------------------------------


5.3 Occupancy of Premises. Tenant shall throughout the Term of this Lease, at
its own expense, maintain the Premises and all improvements thereon, and shall
deliver up the Premises in a clean and sanitary condition at the expiration or
termination of this Lease or the termination of Tenant’s right to occupy the
Premises by Tenant, in good repair and condition, reasonable wear and tear
excepted. In the event Tenant should neglect to maintain and/or return the
Premises in such manner, Landlord shall have the right, but not the obligation,
to cause repairs or corrections to be made, and any reasonable costs therefor
shall be payable by Tenant to Landlord within ten (10) days of demand therefor
by Landlord. Upon the expiration or termination of this Lease or the termination
of Tenant’s right to occupy the Premises by Tenant, Landlord shall have the
right to reenter and resume possession of the Premises. No act or thing done by
Landlord or any of Landlord’s agents during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept a
surrender of the Premises shall be valid unless the same be made in writing and
executed by Landlord. Tenant shall notify Landlord at least fifteen (15) days
prior to vacating the Premises and shall arrange to meet with Landlord for a
joint inspection of the Premises. If Tenant fails to give such notice or to
arrange for such inspection, then Landlord’s inspection of the Premises shall be
deemed correct for the purpose of determining Tenant’s responsibility for repair
and restoration of the Premises.


6. UTILITIES AND SERVICE.


6.1 Utilities. Except to the extent directly contracted for by Tenant, Landlord
shall furnish or cause to be furnished to the Premises between 7:00 a.m. and
7:00 p.m. Monday through Friday and between 8:00 a.m. and 1:00 p.m. on
Saturdays, exclusive of all holidays, subject to any rules and regulations of
the Building, water and sewer services suitable for Tenant’s intended use of the
Premises, electricity as set forth in Section 6.2 hereof, heat and air
conditioning required in Landlord’s reasonable judgment for the comfortable use
and occupancy of the Premises. As used in this Section 6.1, the term “holiday”
shall mean New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day. Landlord shall provide lighting facilities
for the common entries, hallways, stairways, and restroom facilities in the
Building. Tenant will install and pay for its own telephone service.


6.2 Electrical Services. Landlord, at Landlord’s sole cost and expense, shall
cause to be furnished to the Premises, a total of six (6) watts per square foot
of rentable area of electrical capacity, three (3) of such watts for low voltage
electrical consumption (120/208 volts) for convenience outlets, and three (3) of
such watts for lighting and high voltage electrical consumption (277/480 volts)
(each such rated electrical design load to be hereinafter referred to as the
“Building standard rated electrical design load”). Tenant shall be allocated
Tenant’s pro rata share of the Building standard circuits provided on the
floor(s) Tenant occupies.


Should Tenant’s fully connected electrical design load exceed the Building
standard rated electrical design load for either low or high voltage electrical
consumption, or if Tenant’s electrical design requires low voltage or high
voltage circuits in excess of Tenant’s share of the Building standard circuits,
Tenant shall be responsible for complying with any of Landlord’s requirements in
connection therewith, including, without limitation, installing (at Tenant’s
expense) one (1) additional high voltage panel and/or one (1) additional low
voltage panel with associated transformer (which additional panels and
transformers shall be hereinafter referred to as the “additional electrical
equipment”). If the additional electrical equipment is installed because
Tenant’s low or high voltage rated electrical design load exceeds the applicable
Building standard rated electrical design load, then a meter may also be added
at Landlord’s option (at Tenant’s expense) to measure the electricity used
through the additional electrical equipment.


The design and installation of any additional electrical equipment (or related
meter) required by Tenant shall be subject to the prior approval of Landlord
(which approval shall not be unreasonably withheld). All expenses incurred by
Landlord in connection with the review and approval of any additional electrical
equipment shall also be reimbursed to Landlord by Tenant. Tenant shall also pay
on demand the actual metered cost of electricity consumed through the additional
electrical equipment (if applicable), plus any actual accounting expenses
incurred by Landlord in connection with the metering thereof.


7

--------------------------------------------------------------------------------


If any of Tenant’s electrical equipment requires conditioned air in excess of
Building standard air conditioning, Tenant shall pay all design, installation,
metering and operating costs relating thereto, all of which shall be subject to
Landlord’s prior approval.


If Tenant requires that certain areas within the Premises must operate in excess
of the normal Building operating hours set forth above, at Landlord’s option the
electrical service to such areas may be separately circuited and metered such
that Tenant shall be billed the costs associated with electricity consumed
during hours other than Building operating hours.


6.3 Janitorial Services. Landlord shall furnish Tenant janitorial service five
(5) days per week, exclusive of holidays (as defined in Section 6.1 herein), in
a manner that Landlord reasonably deems to be consistent with the standard of
the Building; provided, however, if Tenant’s floor coverings or other
improvements require special care, Tenant shall pay the additional cleaning cost
attributable thereto.


6.4 Cessation of Services. Landlord shall not be held liable for any damage or
injury suffered by Tenant or by any of Tenant’s licensees, agents, invitees,
servants, employees, contractors, or subcontractors or any other person or
entity engaged, invited, or allowed to come onto the Premises by Tenant (herein
collectively called “Tenant Parties”), resulting directly, indirectly,
proximately, or remotely from the installation, use, or interruption of any
service to the Premises or Building, including, but not limited to, temporary
failure to supply any heating, air conditioning, electrical, water, or sewer
services, or other utilities, or any of them nor shall such failure be construed
as an eviction of Tenant. No temporary failure to provide services shall relieve
Tenant from fulfillment of any covenant of this Lease, including, without
limitation, the covenant to pay any Rent in the manner and amounts, and promptly
at the times set forth herein.


7. REPAIR AND MAINTENANCE. 


7.1  Landlord’s Repairs. Landlord shall keep the roof, foundation, exterior
walls, structural and load bearing walls, common areas, heating, air
conditioning, mechanical and electrical systems, and all sewer and utility lines
of the Building including, but not limited to, all sewer connections, plumbing,
heating appliances, wiring, and glass, in good order and repair, shall furnish
Tenant all Building standard florescent bulb replacement in all areas and all
incandescent bulb replacement in the common areas and service areas within the
Building. Notwithstanding anything to the contrary contained herein and except
as otherwise provided in the preceding sentence, Landlord shall have no
obligation to maintain, replace, or repair any other improvements located within
the Premises, the maintenance of which is and shall be the responsibility of
Tenant. Notwithstanding the obligation of Landlord under this Section 7.1,
Tenant shall be responsible for the cost of any and all damage arising from the
negligence or willful misconduct of Tenant or any of the Tenant Parties.
Landlord shall have no obligation to make any repairs unless and until Tenant
notifies Landlord in writing of the necessity thereof, in which event Landlord
shall have reasonable time in which to make such repairs; however, Tenant may
notify Landlord verbally of any minor, routine or day-to-day repairs which need
to be made.


7.2 Tenant’s Repair. Subject to Landlord’s obligation to provide janitorial
services, Tenant shall keep the Premises free from all litter, dirt, debris, and
obstructions and in a clean and sanitary condition. Except as otherwise provided
in the first sentence of Section 7.1 hereof, Tenant shall maintain, replace, and
repair all improvements located within the Premises, including, but not limited
to, finishes, wall coverings, carpets, floor coverings, utility lines, sewer
connections, plumbing, wiring and glass in such a manner so that the Premises
are maintained in good condition and suitable for Tenant’s intended commercial
purpose. At the expiration or other termination of this Lease, Tenant shall
surrender the Premises (and keys thereto) in as good condition as when received,
loss by fire or other casualty not the result of any act or omission by Tenant,
or ordinary wear and tear only excepted.


8. FORCE MAJEURE. In the event that either party hereto shall be delayed or
hindered in or prevented from the performance of any act required hereunder by
reason of strikes, lockouts, labor troubles, inability to procure materials,
failure of power, restrictive government laws or regulations, riots,
insurrection, war, or other reason of a like nature other than finance, which is
not the fault of the party delayed in performing work or doing acts required
under the terms of this Lease, then performance of such act shall be excused for
the period of the delay and the period for the performance of any such act shall
be extended for a period equivalent to the period of the delay. The provisions
of this Section 8 shall not cancel, postpone, or delay the due date of any
payment to be made by Tenant hereunder, nor operate to excuse Tenant from prompt
payment of any Rent required by the terms of this Lease.


8

--------------------------------------------------------------------------------


9. PROPERTY AND LIABILITY INSURANCE. 


9.1 Landlord’s Insurance. Throughout the Lease Term, Landlord will insure the
Building, excluding foundations and excavations, the Building standard leasehold
improvements, and the machinery, boilers, and equipment contained therein owned
by Landlord, excluding any property Tenant is obliged to insure under Section
9.3 below, against damage by fire and the perils insured in the standard
extended coverage endorsement, subject to Section 3. Landlord shall also,
throughout the Lease Term, carry commercial general liability insurance with
respect to the ownership and operation of the Building. The insurance required
to be obtained by Landlord may be obtained by Landlord through blanket or master
policies insuring other entities or properties owned or controlled by Landlord.


9.2 Compliance with Insurance Regulations; Covenants. Tenant shall comply with
all insurance regulations so the lowest fire, extended coverage, and liability
insurance rates available for use of the Building as normal office space may be
obtained by Landlord and will not use or keep any substance or material in or
about the Premises which may vitiate or endanger the validity of insurance on
the Building, increase the hazard or the risk beyond that for a normal office
building, or result in an increase in premium on the insurance on the Building.
If any insurance policy upon the Premises or the Building or any part thereof
shall be canceled or shall be threatened by the insurer to be canceled, the
coverage thereunder reduced or threatened to be reduced, or the premium therefor
increased or threatened to be increased in any way by the insurer by reason of
the use and occupation of the Premises by Tenant or by any assignee or subtenant
of Tenant and if Tenant fails to remedy the condition giving rise to the
cancellation, reduction, or premium increase or threat thereof within
twenty-four (24) hours after notice thereof by Landlord, Landlord may, at its
option, do any one of the following:


9.2.1 Declare a default by Tenant, and thereupon the provisions of Section 12
shall apply; or


9.2.2 Enter upon the Premises and remedy the condition giving rise to the
cancellation, reduction, or premium increase or threat thereof, and in such
event, Tenant shall forthwith pay the cost thereof to Landlord as additional
rent; and if Tenant fails to pay such cost, Landlord may declare a default by
Tenant and thereupon the provisions of Section 12 shall apply, and Landlord
shall not be liable for any damage or injury caused to any property of Tenant or
of others located on the Premises as a result of the entry; or


9.2.3 If the sole action taken by the insurer is to raise the premium or other
monetary cost of the insurance, demand payment from Tenant of the premium or
other cost as additional rent hereunder, and if Tenant fails to pay the increase
to Landlord within ten (10) days of demand by Landlord, Landlord may declare a
default by Tenant and thereupon the provisions of Section 12 shall apply. Tenant
acknowledges that it has no right to receive any proceeds from any insurance
policies carried by Landlord and that such insurance will be for the sole
benefit of Landlord with no coverage for Tenant for any risk insured against.


9.3 Tenant’s Insurance. Tenant shall, during its occupancy of the Premises and
during the entire Lease Term, at its sole cost and expense, obtain, maintain,
and keep in full force and effect, and with Tenant, Landlord, and Landlord’s
mortgagees named as additional insureds therein as their respective interests
may appear, the following types and kinds of insurance:


9.3.1 Upon property of every description and kind owned by Tenant and located in
the Building or for which Tenant is legally liable or which was installed by or
on behalf of Tenant, including, without limitation, furniture, fittings,
installations, alterations, additions, partitions, and fixtures, against all
risk of loss in an amount not less than one hundred percent (100%) of the full
replacement cost thereof;


9.3.2 Commercial general liability insurance in an amount not less than
$1,000,000.00 for any one occurrence or such higher limits as Landlord may
reasonably require from time to time; the insurance shall include coverage
against liability for bodily injuries or property damage arising out of the use
by or on behalf of Tenant of owned, non-owned, or hired automobiles and other
vehicles for a limit not less than that specified above; and shall also include
coverage for “Fire Legal” liability with respect to the Premises in an amount
not less than $100,000.00 or such higher limits as Landlord may reasonably
require from time to time;


9

--------------------------------------------------------------------------------


9.3.3 Workers’ compensation insurance in the amount required by law to protect
Tenant’s employees;


9.3.4 Business income or interruption insurance for one hundred percent (100%)
of Tenant’s gross revenues from the Premises for a period of twelve (12) months;
and


9.3.5 Any other form or forms of insurance that Landlord may reasonably require
from time to time, in form, in amounts, and for insurance risks against which a
prudent tenant would protect itself.


9.4 Policy Requirements. All insurance policies shall be taken out with
companies acceptable to Landlord licensed and registered to operate in the State
of Georgia and in form reasonably satisfactory to Landlord. The insurance may be
by blanket insurance policy or policies. Prior to the Commencement Date, Tenant
shall deliver certificates evidencing the insurance policies and any
endorsement, rider, or renewal thereof, to Landlord. Certificates evidencing
renewals shall be delivered to Landlord no later than fifteen (15) days after
each renewal, as often as renewal occurs, and in no event less than fifteen (15)
days prior to the date on which the policy would otherwise expire. All insurance
policies shall require the insurer to notify Landlord and Landlord’s mortgagees
in writing thirty (30) days prior to any material change, cancellation, or
termination thereof. In the event that Tenant fails to take out or maintain any
policy required by this Section 9 to be maintained by Tenant, such failure shall
be a defense to any claim asserted by Tenant against Landlord by reason of any
loss sustained by Tenant that would have been covered by such policy,
notwithstanding that such loss may have been proximately caused solely or
partially by the negligence or willful misconduct of Landlord or any of
Landlord’s Related Parties. If Tenant does not procure insurance as required,
Landlord may, upon advance written notice to Tenant, cause this insurance to be
issued and Tenant shall pay to Landlord the premium for such insurance within
ten (10) days of Landlord’s demand, plus interest at the past due rate provided
for in Section 2.2 of this Lease until repaid by Tenant. All policies of
insurance required to be maintained by Tenant shall specifically make reference
to the indemnifications by Tenant in favor of Landlord under this Lease.


9.5 Waiver of Subrogation. Each party hereto waives all rights of recovery,
claims, actions or causes of actions arising in any manner in its (the “Injured
Party’s”) favor and against the other party for loss or damage to the Injured
Party’s property located within or constituting a part or all of the Property,
to the extent the loss or damage: (a) is covered by the Injured Party’s
insurance; or (b) would have been covered by the insurance the Injured Party is
required to carry under this Lease, whichever is greater, regardless of the
cause or origin, including the sole, contributory, partial, joint, comparative
or concurrent negligence of the other party. This waiver also applies to each
party’s directors, officers, employees, shareholders, partners, representatives
and agents. All insurance carried by either Landlord or Tenant covering the
losses and damages described in this Section 9.5 shall provide for such waiver
of rights of subrogation by the Injured Party’s insurance carrier to the maximum
extent that the same is permitted under the laws and regulations governing the
writing of insurance within the state in which the Building is located. Both
parties hereto are obligated to obtain such a waiver and provide evidence to the
other party of such waiver. The waiver set forth in this Section 9.5 shall be in
addition to, and not in substitution for, any other waivers, indemnities or
exclusions of liability set forth in this Lease.


10. ALTERATIONS AND IMPROVEMENTS.


10.1 Acceptance of Premises. Tenant is in possession of the Premises and accepts
the Premises and the Property in their “AS-IS”, “WHERE-IS” and “WITH ALL FAULTS”
condition as of the Commencement Date without recourse to Landlord. Except as
expressly provided in this Lease, Landlord shall have no obligation to furnish,
equip or improve the Premises or the Property. Commencement of this Lease shall
be conclusive evidence against Tenant that (i) Tenant accepts the Premises and
the Property as being suitable for its intended purpose and in a good and
satisfactory condition, (ii) acknowledges that the Premises and the Property
comply fully with Landlord’s covenants and obligations under this Lease and
(iii) waives any defects in the Premises and its appurtenances and in all other
parts of the Property.


10

--------------------------------------------------------------------------------


10.2 Improvements and Alterations. Tenant shall not make any alterations,
additions, or improvements in or to the Premises, nor install or attach fixtures
in or to the Premises, without the prior written consent of Landlord, including
Landlord’s written approval of Tenant’s contractor(s) and of the plans, working
drawings and specifications relating thereto, including, without limitation, the
structural, mechanical, electrical, and plumbing drawings or plans. All
alterations, additions, or improvements made, installed in, or attached to the
Premises by Tenant, upon the consent specified above, shall be made at Tenant’s
expense at Tenant’s sole risk and in a good and workmanlike manner with labor
and materials of such quality as Landlord may reasonably require, strictly in
accordance with the plans and specifications approved by Landlord, all
applicable codes, laws, ordinances, regulations, and other requirements of any
appropriate governmental authority, and the Declaration or other covenants or
restrictions, and prosecuted diligently and continuously to completion so as to
minimize interference with the normal business operations of other tenants in
the Building, the performance of Landlord’s obligations under this Lease or any
mortgage or ground lease covering or affecting all or any part of the Building
or the Land and any work being done by contractors engaged by Landlord with
respect to or in connection with the Building. Tenant’s architect and engineers
must be licensed in the State of Georgia and must be insured. Tenant shall have
no (and hereby waives all) rights to payment or compensation for any such item.
Prior to the commencement of any such work, Tenant shall deliver to Landlord
certificates issued by insurance companies licensed and registered to operate in
the State of Georgia evidencing that workers’ compensation insurance and
commercial general liability insurance, all in amounts satisfactory to Landlord,
are in force and effect and maintained by all contractors and subcontractors
engaged by Tenant to perform the work. Approval by Landlord of any of Tenant’s
drawings and plans and specifications prepared in connection with any
alterations, improvements, modifications or additions to the Premises or the
Property shall not constitute a representation or warranty of Landlord as to the
adequacy or sufficiency of such drawings, plans and specifications, or
alterations, improvements, modifications or additions to which they relate, for
any use, purpose or conditions, but such approval shall merely be the consent of
Landlord as required hereunder. Tenant shall deliver to Landlord a complete copy
of the “as-built” or final plans and specifications for all alterations or
physical additions so made in or to the Premises within thirty (30) days of
completing the work. Tenant shall not place safes, vaults, filing cabinets or
systems, libraries or other heavy furniture or equipment within the Premises
without Landlord’s prior written consent.


10.3 Liens. Tenant shall keep the Premises free from all liens, preliminary
notices of liens, right to liens, or claims of liens of contractors,
subcontractors, mechanics, or materialmen for work done or materials furnished
to the Property at the request of Tenant. Whenever and so often as any such lien
shall attach or claims or notices thereof shall be filed against the Property or
any part thereof as a result of work done or materials furnished to the Property
at the request of Tenant, Tenant shall, within ten (10) days after Tenant has
notice of the claim or notice of lien, cause it to be discharged of record,
which discharge may be accomplished by payment or by bonding proceedings. If
Tenant shall fail to cause the lien, or such claim or notice thereof, to be
discharged within the ten-day period, then, in addition to any other right or
remedy, Landlord may, but shall not be obligated to, discharge it either by
paying the amount claimed to be due or by procuring the discharge of the lien,
or claim or notice thereof, by deposit or bonding proceedings. Any amount so
paid by Landlord and all costs and expenses, including, without limitation,
attorneys’ fees, incurred by Landlord in connection therewith shall constitute
additional rent payable by Tenant under this Lease and shall be paid by Tenant
in full on demand of Landlord together with interest thereon at the rate set
forth in Section 2.2 hereof from the date it was paid by Landlord. Tenant shall
not have the authority to subject the interest or estate of Landlord to any
liens, rights to liens, or claims of liens for services, materials, supplies, or
equipment furnished to Tenant or on behalf of Tenant.


10.4 Title to Alterations. All alterations, additions, or improvements,
including, but not limited to, fixtures, partitions, counters, and window and
floor coverings, which may be made or installed by either of the parties hereto
upon the Premises, irrespective of the manner of annexation, and irrespective of
which party may have paid the cost thereof, excepting only movable office
furniture and shop equipment put in at the expense of Tenant, shall be the
property of Landlord, and shall remain upon and be surrendered with the Premises
as a part thereof at the expiration or other termination of this Lease, without
disturbance, molestation, or injury and without compensation, payment, or
reimbursement therefor. Notwithstanding the foregoing, however, Landlord may
elect by providing written notice to Tenant at the time Landlord approves same
(or if Landlord’s approval is not required, at the time Tenant notifies Landlord
of such installations), that any or all installations made or installed by or on
behalf of Tenant after the Commencement Date be removed at the end of the Lease
Term, and, if Landlord so elects, it shall be Tenant’s obligation to restore the
Premises to the condition they were prior to the alterations, additions, or
improvements, reasonable wear and tear excepted, on or before the expiration or
other termination of this Lease. Such removal and restoration shall be at the
sole expense of Tenant. Further, notwithstanding anything contained herein to
the contrary except as otherwise provided in Section 9.1 hereof, Landlord shall
be under no obligation to insure the alterations, additions, or improvements or
anything in the nature of a leasehold improvement made or installed by or on
behalf of Tenant, the Tenant Parties, or any other person, and such improvements
shall be located at, on, or within the Premises at the sole risk of Tenant.


11

--------------------------------------------------------------------------------


10.5 Tenant’s Negligence. In the event Landlord makes any capital investment,
major structural repairs or improvements in or to the Premises or Building which
are required due to the negligence or any act or omission of Tenant or any of
the Tenant Parties, any and all cost and expenses incurred by Landlord in making
the capital investment, major structural repairs, or improvements shall
constitute additional rent payable by Tenant under this Lease and shall be paid
by Tenant in full on demand of Landlord, together with interest thereon from the
date of the demand at the rate set forth in Section 2.2 hereof.


10.6 Compliance with Laws. In the event Landlord, during the Lease Term, shall
be required by any governmental authority or the order or decree of any court,
to repair, alter, remove, reconstruct, or improve (herein collectively called
“Repairs”) any part of the Premises, then the Repairs shall be made by and at
the expense of Landlord subject to the same being included as a Common Operating
Expense under Section 3.3.8 herein, unless resulting from alterations made by or
other reasons attributable to, Tenant, and shall not in any way affect the
obligations or covenants of Tenant herein contained, and Tenant hereby waives
all claims for damages or abatement of rent because of the Repairs. If the
Repairs shall render the Premises untenantable and if the Repairs are not
substantially completed within one hundred eighty (180) days after the date of
the notice, requirement, order, or decree, either party hereto upon written
notice to the other party given not later than one hundred ninety (190) days
after the date of the notice, requirement, order, or decree, may terminate this
Lease, in which case rent shall be apportioned and paid to the date the Premises
were rendered untenantable; provided however that where the requirement by a
governmental authority having jurisdiction to repair, alter, remove,
reconstruct, or improve any part of the Premises arises out of any act or
omission by Tenant, or as the result of Tenant’s use of the Premises by Tenant,
then the Repairs shall be effected promptly at the sole cost and expense of
Tenant and there shall not, in any event, be any abatement of rent nor any right
of Tenant to terminate this Lease whether or not the completion of the Repairs
takes more than one hundred eighty (180) days.


11. ASSIGNMENT OR SUBLETTING.


11.1 Transfers. Tenant shall not, by operation of law or otherwise, (a) assign,
transfer, mortgage, pledge, hypothecate or otherwise encumber this Lease, the
Premises or any part of or interest in this Lease or the Premises, (b) grant any
concession or license within the Premises, (c) sublet all or any part of the
Premises or any right or privilege appurtenant to the Premises, or (d) permit
any other party to occupy or use all or any part of the Premises (collectively,
a “Transfer”), without the prior written consent of Landlord, which shall not be
unreasonably withheld, conditioned or delayed. This prohibition against a
Transfer includes, without limitation, (i) any subletting or assignment which
would otherwise occur by operation of law, merger, consolidation,
reorganization, transfer or other change of Tenant’s corporate or proprietary
structure; (ii) an assignment or subletting to or by a receiver or trustee in
any federal or state bankruptcy, insolvency, or other proceedings; (iii) the
sale, assignment or transfer of all or substantially all of the assets of
Tenant, with or without specific assignment of Lease; (iv) the change in control
in a partnership; or (v) conversion of Tenant to a limited liability entity.
Landlord shall have the right to make such investigations as it deems reasonable
and necessary in determining the acceptability of the proposed assignee or
subtenant. Such investigations may include inquiries into the financial
background, business history, capability of the proposed assignee or subtenant
in its line of business, and the quality of its operations. Under no
circumstances shall Landlord be obligated to consent to the assignment of this
Lease or the subletting of the Premises to any entity whose operations violate
the Declaration. Tenant shall provide to Landlord such information as Landlord
may reasonably require to enable it to determine the acceptability of the
proposed assignee or subtenant, including information concerning all of the
foregoing matters, and Landlord shall have no obligation to consent to any
assignment or subletting unless it has received from Tenant, at no cost or
expense to Landlord, the most recent audited financial statements of the
proposed assignee or subtenant, a copy of the proposed sublease or assignment
agreement, to be followed by a copy of the fully executed document, and such
other information as Landlord reasonably requires. For purposes of this Section
11, an assignment, transfer or sale of stock or other ownership interests in
Tenant shall be deemed an assignment within the meaning of and shall be governed
by this Section. No assignment or subletting, be it with or without the consent
of Landlord, shall release Tenant from its obligations under this Lease nor
shall Tenant permit this Lease or any interest herein or in the tenancy hereby
created to become vested in or owned by any other person, firm, or corporation
by operation of law or otherwise. The power of Landlord to give or withhold its
consent to any assignment or subletting shall not be exhausted by the exercise
thereof on one or more occasions, but shall be a continuing right and power with
respect to any type of transfer, assignment or subletting. Within ten (10)
business days of Landlord’s receipt of all requested information, Landlord shall
notify Tenant in writing that either (i) such assignment or sublease is
approved, (ii) such assignment or sublease is not approved, or (iii) that
Landlord has elected to terminate the Lease with respect to that portion of the
Premises to be assigned or subleased and the effective date of such termination,
whereupon Tenant shall vacate and surrender that portion of the Premises so
terminated.


12

--------------------------------------------------------------------------------


11.2 Permitted Transfers. Notwithstanding any provision to the contrary, Tenant
may assign this Lease or sublet the Premises without Landlord’s consent and
without causing a Transfer to occur, (a) to any corporation or other entity that
controls, is controlled by or is under common control with Tenant; (b) to any
corporation or other entity resulting from a merger, acquisition, consolidation
or reorganization of or with Tenant; (c) in connection with the sale of all or
substantially all of the assets of Tenant, so long as Tenant provides evidence
to Landlord in writing that such assignment or sublease complies with the
criteria set forth in (a), (b) or (c) above and provided the following
conditions are met: (i) the net worth of the transferee is equal to or greater
than the greater of Tenant’s net worth on the date of this Lease and Tenant’s
net worth immediately prior to the effective date of the transfer, (ii) if
Tenant remains in existence as a separate legal entity following the transfer,
it shall not be released from liability under this Lease, (iii) the transferee
shall assume in a writing delivered to Landlord all of Tenant’s obligations
under the Lease effective upon the consummation of the transfer, and (iv) Tenant
shall give written notice to Landlord of the proposed transfer at least fifteen
(15) days in advance of the consummation thereof.


11.3 No Release of Tenant. If Tenant shall assign this Lease or sublet the
Premises in any way not authorized by the terms hereof, the acceptance by
Landlord of any Rent from any person claiming as assignee, subtenant, or
otherwise shall not be construed as a recognition of or consent to the
assignment or subletting or as a waiver of the right of Landlord thereafter to
collect any rent from Tenant, it being agreed that Landlord may at any time
accept any Rent under this Lease from any person offering to pay it without
thereby acknowledging the person so paying as a Tenant in place of Tenant herein
named, and without releasing Tenant from the obligations of this Lease, and
without recognizing the claims under which such person offers to pay any Rent,
but it shall be taken to be a payment on account by Tenant. While the Premises
or any part thereof are subject to a Transfer, Landlord may collect directly
from such transferee all rents or other sums relating to the Premises becoming
due to Tenant or Landlord and apply such rents and other sums against the Rent
and any other sums payable hereunder. If the aggregate rental, bonus or other
consideration paid by a transferee for any such space exceeds the sum of (a)
Tenant’s Rent to be paid to Landlord for such space during such period and (b)
Tenant’s costs and expenses actually incurred in connection with such Transfer,
including reasonable brokerage fees, reasonable costs of finishing or renovating
the space affected and reasonable cash rental concessions, which costs and
expenses are to be amortized over the term of the Transfer, then such excess
shall be paid to Landlord within fifteen (15) days after such amount is earned
by Tenant. Such overage amounts in the case of a sublease shall be calculated
and adjusted (if necessary) on a Lease Year (or partial Lease Year) basis, and
there shall be no cumulative adjustment for the Term. Landlord shall have the
right to audit Tenant’s books and records relating to the Transfer. Tenant
authorizes its transferees to make payments of rent and any other sums due and
payable, directly to Landlord upon receipt of notice from Landlord to do so. Any
attempted Transfer by Tenant in violation of the terms and covenants of this
Section 11 shall be void and shall constitute a default by Tenant under this
Lease. In the event that Tenant requests that Landlord consider a sublease or
assignment hereunder, Tenant shall pay (i) Landlord’s reasonable fees, not to
exceed Five Hundred and 00/100 Dollars ($500.00) per transaction, incurred in
connection with the consideration of such request, and (ii) all attorneys’ fees
and costs incurred by Landlord in connection with the consideration of such
request or such sublease or assignment.


11.4 Assignment of Options. In the event of an assignment of this Lease, any
option or similar right of Tenant hereunder, including without limitation, any
option to extend or renew, option to expand, first offer or first refusal right,
or first right to lease, may be assigned to such successor tenant; however, in
the event of a sublease of more than fifty percent (50%) in the aggregate of the
Premises, all options granted to Tenant hereunder shall henceforth become null
and void and Tenant shall have no further rights thereto or therein; provided,
however, if such sublease expires or terminates prior to the end of the Lease
Term and Tenant re-occupies the entire Premises after the subtenant vacates the
portion of the Premises subleased and continues to operate within the Premises,
then all such options shall thereafter be exercisable by Tenant in accordance
with their terms.


13

--------------------------------------------------------------------------------


11.5 Assignment by Landlord. Landlord shall have the right at any time to sell,
transfer or assign, in whole or in part, by operation of law or otherwise, its
rights, benefits, privileges, duties, obligations or interests in this Lease or
in the Premises, the Building, the Land, the Property and all other property
referred to herein, without the prior consent of Tenant, and such sale, transfer
or assignment shall be binding on Tenant. After such sale, transfer or
assignment, Tenant shall attorn to such purchaser, transferee or assignee, and
Landlord shall be released from all liability and obligations under this Lease
accruing after the effective date of such sale, transfer or assignment.


12. DEFAULTS.


12.1 Default by Tenant. The occurrence of any one or more of the following
events shall constitute a default by Tenant under this Lease:


(a) Tenant shall fail to pay to Landlord any Rent or any other monetary charge
due from Tenant hereunder as and when due and payable;


(b) Tenant breaches or fails to comply with any term, provisions, conditions or
covenant of this Lease, other than as described in Section 12.1(a), or with any
of the Building rules and regulations now or hereafter established to govern the
operation of the Property;


(c) A Transfer shall occur, without the prior written approval of Landlord;


(d) The interest of Tenant under this Lease shall be levied on under execution
or other legal process;


(e) Any petition in bankruptcy or other insolvency proceedings shall be filed by
or against Tenant, or any petition shall be filed or other action taken to
declare Tenant a bankrupt or to delay, reduce or modify Tenant’s debts or
obligations or to reorganize or modify Tenant’s capital structure or
indebtedness or to appoint a trustee, receiver or liquidator of Tenant or of any
property of Tenant, or any proceeding or other action shall be commenced or
taken by any governmental authority for the dissolution or liquidation of Tenant
and, within thirty (30) days thereafter, Tenant fails to secure a discharge
thereof;


(f) Tenant shall become insolvent, or Tenant shall make an assignment for the
benefit of creditors, or Tenant shall make a transfer in fraud of creditors, or
a receiver or trustee shall be appointed for Tenant or any of its properties;


(g) Tenant shall desert, abandon or vacate the Premises or any substantial
portion thereof and ceases paying Rent hereunder or fails to operate its
business in the Premises for any reason other than destruction or condemnation
of the Premises; or


(h) Tenant shall do or permit to be done anything which creates a lien upon the
Premises or the Property.


12.2 Landlord’s Remedies. Upon occurrence of any default by Tenant under this
Lease and (i) if the event of default described in Section 12.1(a) is not cured
within five (5) days of when such Rent or other charge is due; or (ii) the
events described in Sections 12.1 (b), (d), (f) and (g) are not cured within
thirty (30) days after written notice from Landlord of such default (there being
no notice and cure period for events of defaults described in Sections 12.1 (c),
(e) and (h) except as otherwise set forth herein), the Landlord shall have the
option to do and perform any one or more of the following in addition to, and
not in limitation of, any other remedy or right permitted it by law or in equity
by this Lease:


12.2.1 Continue this Lease in full force and effect, and this Lease shall
continue in full force and effect as long as Landlord does not terminate this
Lease, and Landlord shall have the right to collect Rent, additional rent and
other charges when due.


12.2.2 Terminate this Lease, in which event Tenant shall surrender the Premises
to Landlord immediately upon expiration of ten (10) days from the date of the
service upon Tenant of written notice to that effect, without any further notice
or demand. In the event Landlord shall become entitled to the possession of the
Premises by any termination of this Lease herein provided, and Tenant shall
refuse to surrender or deliver up possession of the Premises after the service
of such notice, then Landlord may, without further notice or demand, enter into
and upon the Premises, or any part thereof, and take possession of and repossess
the Premises as Landlord’s former estate, and expel, remove, and put out of
possession Tenant and its effects, using such help, assistance and force in so
doing as may be needful and proper, without being liable for prosecution or
damages therefor or guilty of trespass, and without prejudice to any remedy
allowed by law available in such cases. Tenant shall indemnify Landlord for all
loss, cost, expense, and damage which Landlord may suffer by reason of the
termination, whether through inability to relet the Premises, or through
decrease in rent or otherwise. In the event of such termination, Landlord may,
at its option, recover forthwith as liquidated damages, and not as a forfeiture
or penalty, a sum of money equal to the total of (a) the cost of recovering the
Premises, including, without limitation, attorneys’ fees and cost of suit, (b)
the unpaid Rent and other sums accrued hereunder at the date of termination,
plus late charges and interest thereon at the rate specified in Section 2.2
hereof, (c) the present value (discounted at the rate of 8% per annum) of the
balance of the Rent for the remainder of the Lease Term, including any amounts
treated as additional rent hereunder, less the present value (discounted at the
same rate) of the fair market rental value of the Premises for said period,
taking into account the cost, time, expenses and other factors necessary to
obtain a replacement tenant or tenants, including expenses relating to the
recovery of the Premises, preparation for reletting and reletting itself, (d)
the cost of reletting the Premises including, without limitation, the cost of
restoring the Premises to the condition necessary to rent the Premises at the
prevailing market rental rate, normal wear and tear excepted, (e) any increase
in insurance premiums caused by the vacancy of the Premises, (f) the amount of
any unamortized improvements to the Premises paid for by Landlord, (g) the
amount of any unamortized brokerage commission or other costs paid by Landlord
in connection with the leasing of the Premises, and (h) any other sum of money
and damages owed by Tenant to Landlord.


14

--------------------------------------------------------------------------------


12.2.3 Terminate Tenant’s right of occupancy or possession, retake possession of
the Premises by entry, forcible entry or detainer suit or otherwise, without
demand or notice of any kind to Tenant and without terminating this Lease,
without acceptance of surrender of possession of the Premises, and without
becoming liable for damages or guilty of trespass, in which event Landlord may,
but shall be under no obligation to rent the Premises, or any part thereof, for
such term or terms and for such rent and upon such conditions as Landlord may,
in its sole discretion, deem advisable, making such changes, improvements,
alterations, and repairs to the Premises as may be required. All rent received
by Landlord from any reletting shall be applied first to the payment of any
indebtedness other than rent due hereunder from Tenant; second, to the payment
of any costs and expenses of the reletting, including but not limited to
brokerage fees, attorneys’ fees and costs of such changes, improvements,
alterations, and repairs; third, to the payment of rent due and unpaid
hereunder; and the residue, if any, shall be held by Landlord and applied in
payment of future rent or damage as they may become due and payable hereunder.
If the rent received from the reletting during the Lease Term is at any time
insufficient to cover the costs, expenses, and payments enumerated above, Tenant
shall pay any deficiency to Landlord, as often as it shall arise, on demand.
Tenant shall be liable for and shall pay to Landlord all Rent payable by Tenant
under this Lease (plus interest at the past due rate provided in Section 2.2 of
this Lease if in arrears) plus an amount equal to (a) the cost of recovering
possession of the Premises, (b) the cost of removing and storing any of Tenant’s
or any other occupant’s property left on the Premises or the Building after
reentry, (c) the cost of decorations, repairs, changes, alterations and
additions to the Premises and the Building, (d) the cost of any attempted
reletting or reletting and the collection of the rent accruing from such
reletting, (e) the cost of any brokerage fees or commissions payable by Landlord
in connection with any reletting or attempted reletting, (f) any other costs
incurred by Landlord in connection with any such reletting or attempted
reletting, (g) the cost of any increase in insurance premiums caused by the
termination of possession of the Premises, (h) the amount of any unamortized
improvements to the Premises paid for by Landlord, (i) the amount of any
unamortized brokerage commissions or other costs paid by Landlord in connection
with the leasing of the Premises and (j) any other sum of money or damages owed
by Tenant to Landlord at law, in equity or hereunder, all reduced by any sums
received by Landlord through any reletting of the Premises; provided, however,
that in no event shall Tenant be entitled to any excess of any sums obtained by
reletting over and above Rent provided in this Lease to be paid by Tenant to
Landlord. Landlord may file suit to recover any sums falling due under the terms
of this Section 12.2.3 from time to time, and no delivery to or recovery by
Landlord of any portion due Landlord hereunder shall be any defense in any
action to recover any amount not theretofore reduced to judgment in favor of
Landlord. No reletting shall be construed as an election on the part of Landlord
to terminate this Lease unless a written notice of such intention is given to
Tenant by Landlord. Notwithstanding any such reletting without termination,
Landlord may at any time thereafter elect to terminate this Lease for such
previous default and/or exercise its rights under Section 12.2.2 of this Lease.


15

--------------------------------------------------------------------------------


12.2.4 Enter upon the Premises and do whatever Tenant is obligated to do under
the terms of this Lease; and Tenant agrees to reimburse Landlord on demand for
any expenses which Landlord may incur in effecting compliance with Tenant’s
obligations under this Lease plus fifteen percent (15 %) of such cost to cover
overhead plus interest at the past due rate provided in this Lease, and Tenant
further agrees that Landlord shall not be liable for any damages resulting to
Tenant from such action. No action taken by Landlord under this Section 12.2.4
shall relieve Tenant from any of its obligations under this Lease or from any
consequences or liabilities arising from the failure to perform such
obligations.


12.2.5 Intentionally Omitted.


12.2.6 Change all door locks and other security devices of Tenant at the
Premises and/or the Property to the extent permitted by applicable law, and
Landlord shall not be required to provide the new key to the Tenant except
during Tenant’s regular business hours, and only upon the condition that Tenant
has cured any and all defaults hereunder and in the case where Tenant owes Rent
to the Landlord, reimbursed Landlord for all Rent and other sums due Landlord
hereunder. Landlord, on terms and conditions satisfactory to Landlord in its
sole discretion, may upon request from Tenant’s employees, enter the Premises
for the purpose of retrieving therefrom personal property of such employees,
provided, Landlord shall have no obligation to do so.


12.2.7 Recover any and all costs incurred by Landlord resulting directly,
indirectly, proximately, or remotely from the default, including but not limited
to reasonable attorneys’ fees.


12.2.8 Exercise any and all other remedies available to Landlord in this Lease,
at law or in equity.


12.3 Abandonment of Personal Property. In addition to any other rights which
Landlord may have, Landlord, in person or by agent, may enter upon the Premises
and take possession of all or any part of Tenant’s property in the Premises, and
may sell all or any part of such property at a public or private sale, in one or
successive sales, with or without notice, to the highest bidder for cash, and,
on behalf of Tenant, sell and convey all or part of the property to the highest
bidder, delivering to the highest bidder all of Tenant’s title and interest in
the property sold to him. The proceeds of the sale of the property shall be
applied by Landlord toward the reasonable costs and expenses of the sale,
including, without limitation, attorneys’ fees, and then toward the payment of
all sums then due by Tenant to Landlord under the terms of this Lease. Any
excess remaining shall be paid to Tenant or any other person entitled thereto by
law.


12.4 Reentry. If Tenant fails to allow Landlord to reenter and repossess the
Premises, Landlord shall have full and free license to enter into and upon the
Premises with or without process of law for the purpose of repossessing the
Premises, expelling or removing Tenant and any others who may be occupying or
otherwise within the Premises, removing any and all property therefrom and
changing all door locks of the Premises. Landlord may take these actions without
being deemed in any manner guilty of trespass, eviction or forcible entry or
detainer, without accepting surrender of possession of the Premises by Tenant,
and without incurring any liability for any damage resulting therefrom,
including without limitation any liability arising under applicable state law
and without relinquishing Landlord’s right to Rent or any other right given to
Landlord hereunder or by operation of law or in equity, Tenant hereby waiving
any right to claim damage for such reentry and expulsion, including without
limitation any rights granted to Tenant by applicable state law. The provisions
of this Section 12 shall operate as a notice to quit, and any other notice to
quit or notice of Landlord’s intention to re-enter the Premises is hereby
expressly waived. Tenant further waives any right under any present or future
law to redeem the Premises after entry of a judgment in favor of Landlord.


12.5 Remedies Non-Exclusive  Pursuit of any of the remedies herein provided
shall not preclude the pursuit of any other remedies herein provided or any
other remedies provided at law or in equity. Failure by Landlord to enforce one
or more of the remedies herein provided shall not be deemed or construed to
constitute a waiver of any default, or any violation or breach of any of the
terms, provisions, or covenants herein contained.


12.6 Waiver of Certain Rights. Tenant hereby expressly waives any and all rights
Tenant may have under applicable state law to its right to recover possession of
the Premises or terminate this Lease. Tenant hereby waives any and all liens
(whether statutory, contractual or constitutional) it may have or acquire as a
result of a breach by Landlord under this Lease. Tenant also waives and releases
any statutory lien and offset rights it may have against Landlord, including
without limitation the rights conferred upon applicable state law.


16

--------------------------------------------------------------------------------


12.7 NonWaiver. Failure on the part of Landlord to complain of any action or
nonaction on the part of Tenant, no matter how long the same may continue, shall
not be deemed to be a waiver by Landlord of any of its rights under this Lease.
Further, it is covenanted and agreed that no waiver at any time of any of the
provisions hereof by Landlord shall be construed as a waiver of any of the other
provisions hereof and that a waiver at any time of any of the provisions hereof
shall not be construed as a waiver at any subsequent time of the same
provisions. The consent or approval by Landlord to or of any action by Tenant
requiring Landlord’s consent or approval shall not be deemed to waive or render
unnecessary Landlord’s consent or approval to or of any subsequent similar act
by Tenant.


13. BANKRUPTCY. The filing or preparation for filing by or against Tenant of any
petition in bankruptcy, insolvency, or for reorganization under the Federal
Bankruptcy Code, any other federal or state law now or hereafter relating to
insolvency, bankruptcy, or debtor relief, or an adjudication that Tenant is
insolvent, bankrupt, or an issuance of an order for relief with respect to
Tenant under the Federal Bankruptcy Code, any other federal or state law now or
hereafter relating to insolvency, bankruptcy, or debtor relief, or the execution
by Tenant of a voluntary assignment for the benefit of, or a transfer in fraud
of, its general creditors, or the failure of Tenant to pay its debts as they
mature, or the levying on under execution of the interest of Tenant under this
Lease, or the filing or preparation for filing by Tenant of any petition for a
reorganization under the Federal Bankruptcy Code, or for the appointment of a
receiver or trustee for a substantial part of Tenant’s assets or to take charge
of Tenant’s business, or of any other petition or application seeking relief
under any other federal or state laws now or hereafter relating to insolvency,
bankruptcy, or debtor relief, or the appointment of a receiver or trustee for a
substantial part of Tenant’s assets or to take charge of Tenant’s business,
shall automatically constitute a default under this Lease by Tenant for which
Landlord may, at any time or times thereafter, at its option, exercise any of
the remedies and options provided to Landlord in Section 12 hereof; provided,
however, that if such petition be filed by a third party against Tenant, and
Tenant desires in good faith to defend against the petition and is not in any
way in default of any obligation hereunder at the time of filing the petition,
and Tenant within ninety (90) days thereafter procures a final adjudication that
it is solvent and a judgment dismissing the petition, then this Lease shall be
fully reinstated as though the petition had never been filed. In the event
Landlord elects to terminate this Lease as provided for in this Section, Tenant
shall pay forthwith to Landlord as liquidated damages, the difference between
the unpaid rent reserved in this Lease at the time of such termination and the
then reasonable rental value of the Premises for the balance of the Lease Term,
and Tenant acknowledges that said sum is reasonable and shall not be construed
as a penalty.


14. DAMAGE AND CONDEMNATION.


14.1 Casualty. In the event during the Lease Term the Premises are damaged by
fire or other casualty, but to such an extent that repairs and rebuilding can
reasonably be completed within one hundred eighty (180) days from the date
Landlord receives the applicable insurance proceeds for such repairs and
rebuilding, Landlord may, at Landlord’s option within sixty (60) days of such
event, elect to repair and rebuild the Premises. If Landlord elects to repair
and rebuild the Premises, Landlord will notify Tenant of same and this Lease
shall remain in full force and effect, but Landlord may require Tenant
temporarily to vacate the Premises while they are being repaired and, subject to
the provisions of this Section 14.1, rent shall abate during this period to the
extent that the Premises are untenantable; provided, however, that Landlord
shall not be liable to Tenant for any damage or expense which temporarily
vacating the Premises may cause Tenant. If the repairs of or restoration to the
Premises is not substantially complete (exclusive of any of Tenant’s property or
Tenant’s improvements), or the Premises is not otherwise made suitable for
occupancy by Tenant, within the aforesaid one hundred eighty (180) day period,
Tenant shall have the right, by written notice to Landlord within ten (10) days
of such period, to terminate this Lease, in which event rent shall be abated for
the unexpired Lease Term, effective as of the date Tenant vacates the Premises,
and the other terms and conditions of this Lease shall continue and remain in
full force and effect until Tenant shall have vacated the Premises, removed all
Tenant’s personal property therefrom and delivered peaceable possession thereof
to Landlord. If within the aforesaid sixty (60) day period Landlord elects not
to repair and rebuild the Premises or if the Building or any part thereof be so
damaged that the Premises are untenantable and in Landlord’s reasonable opinion,
which shall be given to Tenant within sixty (60) days of such casualty, the
repairs and rebuilding cannot be completed within one hundred eighty (180) days
from the date Landlord receives the applicable insurance proceeds as aforesaid,
then within fourteen (14) days of Tenant’s receipt of Landlord’s notice that
such rebuilding cannot be completed within one hundred eighty (180) days,
Landlord or Tenant may by seven (7) days’ written notice to the other terminate
this Lease in which event rent shall be abated for the unexpired Lease Term,
effective as of the date Tenant vacates the Premises, and the other terms and
conditions of this Lease shall continue and remain in full force and effect
until Tenant shall have vacated the Premises, removed all Tenant’s personal
property therefrom and delivered peaceable possession thereof to Landlord.
Failure by Tenant to comply with any provision of this Section 14.1 shall
subject Tenant to such costs, expenses, damages, and losses as Landlord may
incur by reason of Tenant’s breach hereof. Notwithstanding any provision of this
Lease to the contrary, if the Premises, the Building, or any part thereof are
damaged by fire or other casualty caused by or materially contributed to by the
negligence or misconduct of Tenant or any of the Tenant Parties, Tenant shall be
fully responsible, to the extent not covered by Landlord’s and/or Tenant’s
insurance, for repairing, restoring, or paying for the damage as Landlord shall
direct and this Lease shall remain in full force and effect without reduction or
abatement of rent.


17

--------------------------------------------------------------------------------


14.2 Condemnation. In the event the Building shall be taken, in whole or in
part, by condemnation or the exercise of the right of eminent domain, or if in
lieu of any formal condemnation proceedings or actions, if any, Landlord shall
sell and convey the Premises, or any portion thereof, to the governmental or
other public authority, agency, body, or public utility, seeking to take the
Premises, the Property or any substantial portion thereof which would materially
adversely affect Tenant’s use and occupancy of the Building, then Landlord, at
its option, may terminate this Lease upon ten (10) days’ prior written notice to
Tenant and any prepaid rent shall be proportionately refunded from the date of
possession by the condemning authority. Landlord shall notify Tenant of the
commencement of any such condemnation proceeding within fourteen (14) days of
Landlord’s receiving notice of the same. All damages awarded for the taking, or
paid as the purchase price for the sale and conveyance in lieu of formal
condemnation proceedings, whether for the fee or the leasehold interest, shall
belong to and be the property of Landlord; provided, however, Tenant shall have
the sole right to reclaim and recover from the condemning authority, but not
from Landlord, such compensation as may be separately awarded or recoverable by
Tenant in Tenant’s own right on account of any and all costs or loss, including
loss of business, to which Tenant might be put in removing Tenant’s merchandise,
furniture, fixtures, leasehold improvements, and equipment to a new location so
long as any such separate award does not diminish Landlord’s award. Tenant shall
execute and deliver any instruments, at the expense of Landlord, that Landlord
may deem necessary to expedite any condemnation proceedings, to effectuate a
proper transfer of title to such governmental or other public authority, agency,
body or public utility seeking to take or acquire the Property and Premises, or
any portion thereof. Tenant shall vacate the Premises, remove all Tenant’s
personal property therefrom and deliver up peaceable possession thereof to
Landlord or to such other party designated by Landlord in the aforementioned
notice. Failure by Tenant to comply with any provisions of this Section 14.2
shall subject Tenant to such costs, expenses, damages, and losses as Landlord
may incur by reason of Tenant’s breach hereof. If Landlord chooses not to
terminate this Lease, then to the extent and availability of condemnation
proceeds received by Landlord and subject to the rights of any mortgagee
thereto, Landlord shall, at the sole cost and expense of Landlord and with due
diligence and in a good and workmanlike manner, restore and reconstruct the
Premises (exclusive of any of Tenant’s property or Tenant’s improvements) within
one hundred eighty (180) days from the date Landlord receives the applicable
condemnation proceeds, and such restoration and reconstruction shall make the
Premises reasonably tenantable and suitable for the general use being made by
Tenant prior to the taking; provided, however, that Landlord shall have no
obligation to restore and reconstruct Tenant’s leasehold improvements unless and
to the extent that Landlord receives an award of condemnation proceeds
specifically designated as compensation for such improvements. Notwithstanding
the foregoing, if Landlord has not substantially completed the restoration and
reconstruction within one hundred eighty (180) days from the date Landlord
receives the condemnation proceeds, Tenant, in addition to any other rights and
remedies Tenant may have, shall have the right to cancel this Lease. If this
Lease continues in effect after the physical taking, the rent payable hereunder
shall be equitably adjusted both during the period of restoration and
reconstruction and during the unexpired portion of the Lease Term.


15. TAXES. Landlord shall pay all taxes, assessments, and other governmental
charges, general or special, ordinary or extraordinary, foreseen or unforeseen,
including any installments thereof, levied, assessed, or otherwise imposed by
any lawful authority or payable with respect to the Property or the Building
(excluding any Tenant’s property).


18

--------------------------------------------------------------------------------


16. INDEMNIFICATION; LIABILITY OF LANDLORD. 


16.1 Hold Harmless. Subject to Section 9 hereof, Tenant shall indemnify, defend,
and hold harmless Landlord, and Landlord’s agents, employees, officers,
directors, partners, members, and shareholders (“Landlord’s Related Parties”) at
Tenant’s expense, from and against any and all liabilities, judgments, demands,
causes of action, claims, losses, damages, costs and expenses, including
reasonable attorneys’ fees and costs, arising out of the use, occupancy,
conduct, operation, or management of the Premises by, or the willful misconduct
or negligence of, Tenant, its officers, contractors, licensees, agents,
servants, employees, guests, invitees, or visitors in or about the Building or
Premises or arising from any breach or default under this Lease by Tenant, or
arising from any accident, injury, or damage, howsoever and by whomsoever
caused, to any person or property, occurring in or about the Premises. This
indemnification shall survive termination or expiration of this Lease. Tenant
shall not be liable to Landlord, or Landlord’s Related Parties for any damage to
person or property caused by any act, omission or neglect of Landlord, its
agents, employees or contractors. Moreover, Landlord shall not be liable for any
damage, injury, destruction, or theft to or of the Premises, the personal
property of Tenant or any of the Tenant Parties, Tenant, or any of the Tenant
Parties arising from any use or condition of the Premises, or any sidewalks,
entrance ways, or parking areas serving the Premises, or the act or neglect of
co-tenants or any other person, or the malfunction of any equipment or apparatus
serving the Premises, or any loss thereof by mysterious disappearance or
otherwise. Any and all claims against Landlord for any damage referred to in
this Section 16.1 are hereby waived and released by Tenant and Tenant shall look
to its insurance to recover the cost thereof. This provision shall not be
construed to make Tenant responsible for loss, damage, liability or expense
resulting from injuries to third parties caused by the sole negligence or
willful misconduct of Landlord, or its officers, contractors, licensees, agents,
employees, or invitees.


16.2 LIMITATION OF LIABILITY. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
LEASE, LANDLORD’S LIABILITY IS LIMITED TO, AND TENANT EXPRESSLY AGREES TO LOOK
SOLELY TO, LANDLORD’S INTEREST IN THE PROPERTY FOR PAYMENT OF ANY AMOUNTS
PAYABLE UNDER THIS LEASE OR FOR PERFORMANCE OF ANY OBLIGATION UNDER THIS LEASE.
NONE OF LANDLORD, OR LANDLORD’S RELATED PARTIES SHALL EVER BE PERSONALLY LIABLE
WITH RESPECT TO THIS LEASE AND TENANT’S EXCLUSIVE REMEDIES SHALL BE TO PROCEED
AGAINST THE INTEREST OF LANDLORD IN AND TO THE PROPERTY. THE PROVISION CONTAINED
IN THE FOREGOING SENTENCE IS NOT INTENDED TO, AND SHALL NOT, LIMIT ANY RIGHT
THAT TENANT MIGHT OTHERWISE HAVE TO OBTAIN INJUNCTIVE RELIEF AGAINST LANDLORD OR
LANDLORD’S SUCCESSORS-IN-INTEREST OR ANY SUIT OR ACTION IN CONNECTION WITH
ENFORCEMENT OR COLLECTION OF AMOUNTS WHICH MAY BECOME OWING OR PAYABLE UNDER OR
ON ACCOUNT OF INSURANCE MAINTAINED BY LANDLORD. IN NO EVENT SHALL LANDLORD BE
LIABLE TO TENANT, OR ANY INTEREST OF LANDLORD IN THE PROPERTY BE SUBJECT TO
EXECUTION BY TENANT, FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES.


17. RIGHT OF ENTRY. Landlord reserves the right, for itself, its mortgagees, or
their respective agents and duly authorized representatives, to enter and be
upon the Premises at any time and from time to time to inspect the Premises and
to repair, maintain, alter, improve, and remodel same, but Landlord shall use
commercially reasonable efforts not to materially interfere with Tenant’s normal
operation except in case of an emergency. Tenant shall not be entitled to any
compensation, damages, or abatement or reduction in rent on account of any such
repairs, maintenance, alterations, improvements, or remodeling. Except as
otherwise provided in this Lease, nothing contained in this Section 17 shall
imply any duty on the part of Landlord to repair, maintain, alter, improve, or
remodel. After reasonable notice to Tenant, Tenant shall permit Landlord or
Landlord’s agents at any reasonable hour of the day to enter into or upon and go
through and view the Premises and to exhibit the Premises to prospective
purchasers or, during the last twelve (12) months of the Lease Term, to
prospective tenants.


18. BUILDING RULES AND REGULATIONS. Landlord reserves the right to establish
rules and regulations pertaining to the use and occupancy of the Building, which
rules and regulations may be changed by Landlord from time to time. Tenant shall
comply with any rules and regulations established by Landlord under this Section
18.


19. PROPERTY LEFT ON THE PREMISES. Upon the expiration of this Lease, or if the
Premises should be abandoned by Tenant, or if this Lease should terminate for
any cause, or if Tenant should be dispossessed after default, if at the time of
any such expiration, abandonment, termination or dispossession, Tenant or its
assignees, subtenants, agents, employees, contractors, or any other person
controlled by Tenant or claiming under Tenant should leave any property of any
kind or character in or upon the Premises, such property shall be the property
of Landlord and the fact of such leaving of property in or upon the Premises
shall be conclusive evidence of the intent by Tenant or such person to abandon
such property so left in or upon the Premises, and such leaving shall constitute
abandonment of the property. It is understood and acknowledged by the parties
hereto that none of Landlord’s agents or employees, have or shall have the
actual or apparent authority to waive any portion of this Section 19, and
neither Tenant nor any other person designated above shall have any right to
leave any such property upon the Premises beyond the time set forth herein
without the written consent of Landlord. In addition to those rights set forth
in Section 12.3 herein, Landlord, its agents or attorneys, shall have the right
and authority without notice to Tenant or anyone else, to remove and destroy,
store, sell or otherwise dispose of, such property, or any part thereof, without
being in any way liable to Tenant or anyone else therefor. Tenant shall be
liable to Landlord for all reasonable and necessary expenses incurred in such
removal and destruction, storage, sale or other disposition of such property.
The said property removed or the proceeds from the sale or other disposition
thereof shall belong to the Landlord as compensation for the removal and
disposition of said property.


19

--------------------------------------------------------------------------------


20. OTHER INTERESTS.


20.1 Subordination. This Lease and Tenant’s interest hereunder shall at all
times be subject and subordinate to the lien and security title of any deeds to
secure debt, deeds of trust, mortgages, ground or underlying leases, or other
interests heretofore or hereafter granted by Landlord or which otherwise
encumber or affect the Property and to any and all advances to be made
thereunder and to all renewals, modifications, consolidations, replacements,
substitutions, and extensions thereof (each of which is herein called a
“Mortgage”). This clause shall be self-operative and no further instrument of
subordination need be required by any holder of any Mortgage. In acknowledgment
of such subordination, Tenant shall, at Landlord’s request, promptly execute,
acknowledge, and deliver any instrument which may be required to evidence
subordination to any Mortgage and, to the holder thereof, and, in the event of a
failure so to do, Landlord may, in addition to any other remedies for breach of
covenant hereunder, execute, acknowledge, and deliver the instrument as the
agent or attorney-in-fact of Tenant, and Tenant hereby irrevocably constitutes
Landlord its attorney-in-fact for such purpose, Tenant acknowledging that the
appointment is coupled with an interest and is irrevocable. Tenant hereby waives
and releases any claim it might have against Landlord or any other party for any
actions lawfully taken by the holder of any Mortgage.


20.2 Attornment. In the event of the enforcement by the holder of any Mortgage,
Tenant will, upon request of any person or party succeeding to the interest of
said holder, as a result of such enforcement, automatically become the Tenant of
such successor in interest without change in the terms or provisions of this
Lease; provided, however, that such successor in interest shall not be (a) bound
by any prepayment by Tenant to Landlord of Base Rent or additional rent or
advance rent for a period of more than one month in advance, and all such rent
shall remain due and owing notwithstanding such advance payment, (b) bound by
any security deposit which Tenant may have paid to any prior Landlord, including
Landlord, unless such deposit is available to the party who was the holder of
such Mortgage at the time of such enforcement; (c) liable for any act or
omission of any prior Landlord, including Landlord, or be subject to any
offsets, defenses or termination rights of Tenant; (d) bound by any amendment or
modification of this Lease made without the written consent of such holder; or
(e) personally liable for monetary damages arising from a breach under the Lease
after such enforcement, the sole recourse of Tenant against such successor in
interest on account of such breach being limited, to the extent of any judgment
obtained for monetary damages, to such successor in interest’s interest in the
Property. Upon request by such successor in interest, Tenant shall execute and
deliver an instrument or instruments confirming the attornment herein provided
for in a form reasonably acceptable to such successor in interest.
Notwithstanding anything contained in this Lease to the contrary, in the event
of any default by Landlord in performing its covenants or obligations hereunder
which would give Tenant the right to terminate this Lease, Tenant shall not
exercise such right unless and until (i) Tenant gives written notice of such
default, which notice shall specify the exact nature of said default and how the
same may be cured, to any holder(s) of any such Mortgage who has theretofore
notified Tenant in writing of its interest and the address to which notices are
to be sent, and (ii) said holder(s) fail to undertake action to cure said
default within forty-five (45) days from the giving of such notice by Tenant.
The provisions of this Section 20 shall govern the manner and effective date of
any notice to be given by Tenant to any such parties.


21. HOLDING OVER. There shall be no renewal, extension, or reinstatement of this
Lease by operation of law. In the event of holding over by Tenant after the
expiration or sooner termination of this Lease, without Landlord’s acquiescence
and without any express agreement of the parties, Tenant shall be a tenant at
sufferance and all of the terms, covenants, and conditions of this Lease shall
be applicable during that period, except that Tenant shall pay Landlord as Base
Rent for the first two (2) months of the period of the hold over an amount equal
to one and one-half times the Base Rent which would have been payable by Tenant
under Section 2.1 hereof, as adjusted in accordance with Section 3.1 hereof, had
the hold-over period been part of the original Lease Term, together with all
additional rent due hereunder and together with any other Rent under this Lease
and thereafter, Tenant shall pay two times the Base Rent which would have been
payable by Tenant under Section 2.1 hereof, as adjusted in accordance with
Section 3.1 hereof, had the hold-over period been part of the original Lease
Term, together with all additional rent due hereunder and together with any
other Rent under this Lease. The rent payable by Tenant during the holdover
period shall be payable to Landlord on demand. If Tenant holds over as a tenant
at sufferance, Tenant shall vacate and deliver the Premises to Landlord upon
demand. In the event Tenant fails to surrender the Premises to Landlord upon
expiration or other termination of this Lease or of such tenancy at sufferance,
then Tenant shall indemnify Landlord against any and all damages, loss or
liability resulting from any delay of Tenant in surrendering the Premises,
including, but not limited to, any claim for damages by or amounts required to
be paid to third parties who were to have occupied all or any part of the
Premises effective upon the expiration or termination of this Lease plus all the
losses, costs and expenses, including, without limitation, reasonable attorneys’
fees, incurred as a result of such holdover.


20

--------------------------------------------------------------------------------


22. HAZARDOUS MATERIALS. 


(a) As used in this Lease, the term “Hazardous Materials” shall mean and include
any substance that is or contains petroleum, asbestos, polychlorinated
biphenyls, lead, or any other substance, material or waste which is now or is
hereafter classified or considered to be hazardous or toxic under any federal,
state or local law, rule, regulation or ordinance relating to pollution or the
protection or regulation of human health, natural resources or the environment
(collectively “Environmental Laws”) or poses or threatens to pose a hazard to
the health or safety of persons on the Premises or any adjacent property.


(b) Tenant agrees that during its use and occupancy of the Premises it will not
permit Hazardous Materials to be present on or about the Premises except in a
manner and quantity necessary for the ordinary performance of Tenant’s business
and that it will comply with all Environmental Laws relating to the use, storage
or disposal of any such Hazardous Materials.


(c) If Tenant’s use of Hazardous Materials on or about the Premises results in a
release, discharge or disposal of Hazardous Materials on, in, at, under, or
emanating from, the Premises or the property in which the Premises are located,
Tenant agrees to investigate, clean up, remove or remediate such Hazardous
Materials in full compliance with (a) the requirements of (i) all Environmental
Laws and (ii) any governmental agency or authority responsible for the
enforcement of any Environmental Laws; and (b) any additional requirements of
Landlord that are reasonably necessary to protect the value of the Premises or
the property in which the Premises are located. Landlord shall also have the
right, but not the obligation, to take whatever action with respect to any such
Hazardous Materials that it deems reasonably necessary to protect the value of
the Premises or the property in which the Premises are located. All costs and
expenses paid or incurred by Landlord in the exercise of such right shall be
payable by Tenant upon demand.


(d) Upon reasonable notice to Tenant, Landlord may inspect the Premises for the
purpose of determining whether there exists on the Premises any Hazardous
Materials or other condition or activity that is in violation of the
requirements of this Lease or of any Environmental Laws. The right granted to
Landlord herein to perform inspections shall not create a duty on Landlord’s
part to inspect the Premises, or liability on the part of Landlord for Tenant’s
use, storage or disposal of Hazardous Materials, it being understood that Tenant
shall be solely responsible for all liability in connection therewith.


(e) Tenant shall surrender the Premises to Landlord upon the expiration or
earlier termination of this Lease free of debris, waste or Hazardous Materials
placed on or about the Premises by Tenant or its agents, employees, contractors
or invitees, and in a condition which complies with all Environmental Laws.


(f) Tenant agrees to indemnify and hold harmless Landlord from and against any
and all claims, losses (including, without limitation, loss in value of the
Premises or the property in which the Premises are located), liabilities and
expenses (including reasonable attorney’s fees) sustained by Landlord
attributable to (i) any Hazardous Materials placed on or about the Premises by
Tenant or its agents, employees, contractors or invitees or (ii) Tenant’s breach
of any provision of this Section.


21

--------------------------------------------------------------------------------


(g) The provisions of this Section shall survive the expiration or earlier
termination of this Lease.


23. NO WAIVER. Tenant understands and acknowledges that no assent, express or
implied, by Landlord to any breach of any one or more of the terms, covenants or
conditions hereof shall be deemed or taken to be a waiver of any succeeding or
other breach, whether of the same or of any other term, covenant or condition
hereof.


24. BINDING EFFECT. All terms and provisions of this Lease shall be binding upon
and apply to the successors, permitted assigns, and legal representatives of
Landlord and Tenant or any person claiming by, through, or under either of them
or their agents or attorneys, subject always, as to Tenant, to the restrictions
contained in Section 11 hereof.


25. RIGHT TO RELOCATE. Landlord may at its option and upon giving twenty (20)
days prior written notice to Tenant, substitute for the Premises other premises
in the Building (the “New Premises”) in which event the New Premises shall be
deemed to be the Premises for all purposes hereunder, provided:


(a) The New Premises shall be comparable in size and type and quality of tenant
finishes; and


(b) The Base Rent and other rentals payable under this Lease shall remain the
same.
 
Tenant shall accept possession of the New Premises in its “as-is” condition;
provided, however, Landlord, at Landlord’s expense, shall make reasonable
improvements so that the New Premises will provide the Tenant with the same
standard of quality and usefulness as the original Premises (excluding, however,
non-standard improvements made or paid for by Tenant). In the event of any such
relocation of Tenant, Landlord shall pay for Tenant’s reasonable moving costs as
well as the reasonable costs of replacing Tenant’s stationery, business cards
and the like, and the reasonable costs of relocating Tenant’s wiring, cabling
and telecommunications equipment; provided, however, Tenant shall not be
entitled to any compensation for damages for any interference with or
interruption of its business during or resulting from such relocation. If such
option is validly so exercised by Landlord, Tenant shall continue to occupy the
present Premises (upon all of the terms, covenants, conditions, provisions and
agreements of this Lease, including the covenant for the payment of Rent) until
the date on which Landlord shall have substantially completed said alteration
work in the New Premises. Tenant shall move from the present Premises into the
New Premises immediately upon the date of such substantial completion by
Landlord and shall vacate and surrender possession to Landlord of the present
Premises on such date and if Tenant continues to occupy the present Premises
after such date, then thereafter, during the period of such occupancy, Tenant
shall pay Rent for the present Premises, in addition to the Rent for the New
Premises. With respect to said alteration work in the New Premises, if Tenant
requests materials or installations other than those originally installed by
Landlord, or if Tenant shall make changes in the work (such non-original
materials or installations for changes being subject to Landlord’s written
approval), and if such non-original materials or installments or changes shall
delay the work to be performed by Landlord, or if Tenant shall otherwise delay
the substantial completion of Landlord’s work, the happening of such delays
shall in no event postpone the date for the commencement of the payment of Rent
for the New Premises, beyond the date on which such work would have been
substantially completed but for such delay, and, in addition, Tenant shall
continue to pay Rent for the original Premises until it vacates and surrenders
same as aforesaid. Landlord at its discretion may substitute materials of like
quality for the materials originally utilized.


26. SIGNS. Tenant shall not install, paint, display, inscribe, place, or affix
any sign, picture, advertisement, notice, lettering, or direction (herein
collectively called “Signs”) on the exterior of the Premises, the common areas
of the Building, the interior surface of glass and any other location which
could be visible from outside of the Premises without first securing written
consent from Landlord therefor. Any Sign permitted by Landlord shall at all
times comply with all municipal ordinances or other laws, regulations, deed
restrictions, and other covenants applicable thereto. Tenant shall remove all
Signs at the expiration or other termination of this Lease, at Tenant’s sole
risk and expense, and shall in a good and workmanlike manner properly repair any
damage caused by the installation, existence, or removal of Tenant’s Signs.
Landlord hereby acknowledges that Tenant’s existing Sign is acceptable.


22

--------------------------------------------------------------------------------


27. DIRECTORY BOARD. Tenant shall be entitled at Landlord’s expense to have its
name shown upon the Directory Board of the Building, which Directory Board may
be a free standing or computerized directory board. Landlord shall designate the
style of the Directory Board as well as the amount of space to be allocated to
Tenant, which Board shall be located in an area designated by Landlord in the
main lobby of the Building.


28. ESTOPPEL CERTIFICATE. Tenant shall, at any time and from time to time, upon
not less than ten (10) days’ prior written notice from Landlord, execute,
acknowledge, and deliver to Landlord and any other persons specified by
Landlord, a certificate or three-party agreement among Landlord, Tenant, and/or
any third party dealing with Landlord certifying (a) that this Lease is
unmodified and in full force and effect, or if modified, stating the nature of
the modification and certifying that this Lease, as so modified, is in full
force and effect, (b) the dates to which the rent and other charges are paid,
(c) acknowledging that Tenant is paying rent on a current basis with no offsets
or claims, (d) that there are not, to Tenant’s knowledge, any uncured defaults
on the part of Landlord hereunder, or specifying the offsets, claims, or
defaults, if any are claimed, and (e) such other information, including, but not
limited to, the most recent, financial statements, including a balance sheet and
a profit and loss statement, reasonably required by Landlord. It is expressly
understood and acknowledged that any such statement may be relied upon by any
prospective purchaser or encumbrancer of all or any portion of the Property or
by any other person to whom it is delivered.


29. COMMON AREA CONTROL AND PARKING AREAS.


29.1 Common Areas. Tenant acknowledges and agrees that the common areas of the
Building including, without limiting the generality of the foregoing, lawns,
gardens, parking areas, sidewalks, driveways, foyers, hallways, washrooms, and
stairwells not within the Premises shall at all times be subject to the
exclusive control and management of Landlord. Landlord shall have the right to
change the area, level, location, and arrangement of common areas so long as in
so doing Landlord does not materially and adversely affect ingress to and egress
from the Building or the Premises (other than on a temporary basis).


29.2 Parking. Tenant and the Tenant Parties shall not use more than Tenant’s
proportionate share of the parking spaces in the parking areas made available to
the Building by Landlord, which proportionate share shall initially be six (6)
spaces (i.e., 4.0 spaces per 1,000 rentable square feet). Such spaces shall be
used in common with other tenants, invitees and visitors of the Building. Tenant
shall have the right to park in the Building parking facilities in common with
other tenants of the Building upon such terms and conditions as may be
established by Landlord from time to time. Tenant agrees not to overburden the
parking facilities and agrees to cooperate with Landlord and other tenants in
use of the parking facilities. Landlord reserves the right in its absolute
discretion to determine whether the parking facilities are becoming overburdened
and to allocate and assign parking spaces among Tenant and other tenants, and to
reconfigure the parking area and modify the existing ingress to and egress from
the parking area as Landlord shall deem appropriate. Tenant covenants and agrees
to fully cooperate with Landlord in the enforcement of any program of rules and
regulations designed for the orderly control and operation of parking areas.


30. MISCELLANEOUS.  


30.1 Severability. The terms, conditions, covenants, and provisions of this
Lease shall be deemed to be severable. If any clause or provision herein
contained shall be adjudged to be invalid or unenforceable by a court of
competent jurisdiction or by operation of any applicable law, it shall not
affect the validity of any other clause or provision herein, but the other
clauses or provisions shall remain in full force and effect, and this Lease
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained in this Lease, and, so far as is reasonable and possible,
effect shall be given to the intent manifested by the portion held invalid or
inoperative.


30.2 Entire Agreement. Tenant agrees that this Lease supersedes and cancels any
and all previous statements, negotiations, arrangements, brochures, agreements
and understandings, if any, between Landlord and Tenant and their respective
Related Parties with respect to the subject matter of this Lease or the
Premises. Tenant acknowledges that there are no covenants, representations,
understandings, stipulations, agreements, promises, warranties, or conditions,
express or implied, oral or written, collateral or otherwise, forming part of or
in any way affecting or relating to this Lease save as expressly set out in this
Lease and that this Lease together with the Exhibits attached hereto constitutes
the entire agreement between the parties hereto and may not be modified except
as herein explicitly provided or except by subsequent agreement in writing of
equal formality hereto executed by Landlord and Tenant.


23

--------------------------------------------------------------------------------




30.3 Cumulative Remedies. In the event of any default, breach, or threatened
breach by Tenant of any of the covenants or provisions hereto, Landlord shall,
in addition to all other remedies as provided by this Lease, have the right of
injunction and/or damages and the right to invoke any remedy allowed at law or
in equity, and may have any one or more of the remedies contemporaneously. The
various rights, remedies, powers, options, and elections of Landlord reserved,
expressed, or contained in this Lease are cumulative and no one of them shall be
deemed to be exclusive of the others, or of such other rights, remedies, powers,
options, or elections as are now, or may hereafter, be conferred upon Landlord
by law or in equity, nor shall pursuit of any right or remedy constitute a
forfeiture or waiver of any Rent due to Landlord or of any damages accruing to
Landlord by reason of the violation of any of the terms of this Lease.


30.4 Notices.  Any notice, request, approval, consent or other communication
hereunder shall be in writing unless otherwise expressly provided in this Lease,
and may be given or be served by depositing the same in the United States Postal
Service, postage prepaid and certified and addressed to the party to be
notified, with return receipt requested, or by delivering the same in person to
such party (or, in case of a corporate party, to an officer of such party), or
by express overnight mail service, when appropriate, addressed to the party to
be notified. Notice deposited in the mail in the manner hereinabove described
shall be effective from and after three (3) days (exclusive of Saturdays,
Sundays and postal holidays) after such deposit. Notice given in any other
manner shall be effective only if and when delivered to the party to be notified
or at such party’s address for purposes of notice as set forth herein. For
purposes of notice the addresses of the parties shall, until changed as herein
provided, be as follows:



If to Tenant:
Prior to and after the Commencement Date:



Roberts Properties Construction, Inc.
Attention: Mr. Anthony Shurtz
450 Northridge Parkway, Suite 301
Atlanta, GA 30350



If to Landlord:
Roberts Properties Residential, L.P.

450 Northridge Parkway
Suite 302
Atlanta, GA 30350


or to such other addresses as the parties may direct from time to time by thirty
(30) days’ written notice. However, the time period in which a response to any
notice, demand, or request must be given, if any, shall commence to run from the
date of receipt or deemed receipt of the notice, demand, or request by the
addressee thereof. Rejection or other refusal to accept or the inability to
deliver because of changed address of which no notice was given shall be deemed
to be receipt of the notice, demand, or request sent. Tenant hereby appoints as
its agent to receive service of all dispossessory or distraint proceedings and
notices in connection therewith, the person in charge of or occupying the
Premises at the time; and if no person is in charge of or occupying the
Premises, then the service or notice may be made by attaching it on the main
entrance to the Premises and on the same day enclosing, directing, stamping, and
marking by first class mail a copy of the service or notice to Tenant at the
last known address of Tenant.


30.5 Recording. Neither this Lease nor any portion hereof shall be recorded
unless both parties hereto agree to the recording.


30.6 Attorneys’ Fees. In the event either party hereto defaults in the faithful
performance or observance of any of the terms, covenants, provisions, agreements
or conditions contained in this Lease, the party in default shall be liable for
and shall pay to the nondefaulting party all expenses incurred by such party in
enforcing any of its remedies for any such default, and if the nondefaulting
party places the enforcement of all or any part of this Lease in the hands of an
attorney, the party in default agrees to pay the nondefaulting party’s
reasonable attorneys’ fees in connection therewith; provided, however, if under
any circumstances the defaulting party is required hereunder to pay any or all
of the nondefaulting party’s attorneys’ fees and expenses, the defaulting party
shall be responsible only for actual legal fees and out-of-pocket expenses
incurred by the nondefaulting party at normal hourly rates for the work done.
The defaulting party shall not be liable under any circumstances for any
additional attorneys’ fees or expenses under O.C.G.A. §13-1-11 or otherwise,
and, to the extent the nondefaulting party may be permitted to charge or receive
additional attorneys’ fees or expenses under O.C.G.A. §13-1-11, the
nondefaulting party hereby waives such right.


24

--------------------------------------------------------------------------------


30.7 Homestead. Tenant waives all homestead rights and exemptions which it may
have under any law as against any obligations owing under this Lease. Tenant
hereby assigns to Landlord its homestead right and exemption.


30.8 TIME OF ESSENCE. Time is of the essence of this Lease.


30.9 No Estate In Land. This Lease shall create the relationship of landlord and
tenant between Landlord and Tenant, and nothing contained herein shall be deemed
or construed by the parties hereto, or by any third party, as creating the
relationship of principal and agent, or of partnership, or of joint venture, or
of any relationship other than landlord and tenant, between the parties hereto.
No estate shall pass out of Landlord and Tenant has only a usufruct not subject
to levy and sale.


30.10 Accord And Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the Base Rent, additional rent, or any other Rent herein
stipulated shall be deemed to be other than on account of the earliest of such
amount then due, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and Landlord may accept the check or payment without prejudice to
Landlord’s right to recover the balance of the rent or pursue any other remedy
provided in this Lease.




30.11 Brokers’ Fees. Landlord and Tenant warrant and represent, each to the
other, that it has had no dealings with any broker or agent in connection with
this Lease, and Landlord and Tenant hereby indemnify each other against, and
agree to hold each other harmless from, any liability or claim, and all
expenses, including attorneys’ fees, incurred in defending any such claim or in
enforcing this indemnity, for a real estate brokerage commission or similar fee
or compensation arising out of or in any way connected with any claimed dealings
with the indemnitor and relating to this Lease or the negotiation thereof.


30.12 Tenant’s Authority. Both Tenant and the person executing this Lease on
behalf of Tenant warrant and represent unto Landlord that (a) Tenant is a duly
organized and validly existing legal entity, in good standing and qualified to
do business in the state in which the Building is located, with no proceedings
pending or contemplated for its dissolution or reorganization, voluntary or
involuntary, (b) Tenant has full right, power and authority to execute, deliver
and perform this Lease, (c) the person executing this Lease on behalf of Tenant
is authorized to do so, (d) upon execution of this Lease by Tenant, this Lease
shall constitute a valid and legally binding obligation of Tenant, and (e) upon
request of Landlord, such person will deliver to Landlord satisfactory evidence
of the matters set forth in this Section.


30.13 Consents By Landlord. In all circumstances under this Lease where the
prior consent or permission of Landlord is required before Tenant is authorized
to take any particular type of action, such consent must be in writing and
Landlord may withhold such consent or approval for any reason at its sole
discretion, unless the provision specifically states that the consent or
approval will not be unreasonably withheld.


30.14 Joint And Several Liability. If there is more than one Tenant, then the
obligations hereunder imposed upon Tenant shall be joint and several. If there
is a guarantor of Tenant’s obligations hereunder, then the obligations hereunder
imposed upon Tenant shall be the joint and several obligations of Tenant and
such guarantor, and Landlord need not first proceed against Tenant before
proceeding against such guarantor nor shall any such guarantor be released from
its guaranty for any reason whatsoever.


30.15 Independent Covenants. The obligation of Tenant to pay Rent and other
monetary obligations provided to be paid by Tenant under this Lease and the
obligation of Tenant to perform Tenant’s other covenants and duties under this
Lease constitute independent, unconditional obligations of Tenant to be
performed at all times provided for under this Lease, save and except only when
an abatement thereof or reduction therein is expressly provided for in this
Lease and not otherwise, and Tenant acknowledges and agrees that in no event
shall such obligations, covenants and duties of Tenant under this Lease be
dependent upon the condition of the Premises or the Property, or the performance
by Landlord of its obligations hereunder.


25

--------------------------------------------------------------------------------


30.16 No Access To Roof. Tenant shall have no right of access to the roof of the
Premises or the Building.


30.17 Acceptance. The submission of this Lease by Landlord does not constitute
an offer by Landlord or other option for, or restriction of, the Premises, and
this Lease shall only become effective and binding upon Landlord, upon full
execution hereof by Landlord and delivery of a signed copy to Tenant.


30.18 Waiver Of Counterclaim. Tenant hereby waives the right to interpose any
counterclaim of whatever description in any summary proceeding.


30.19 Counterparts. This Lease may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but such
counterparts shall together constitute one and the same instrument.


30.20 Quiet Enjoyment. Tenant shall, and may peacefully have, hold, and enjoy
the Premises, subject to the other terms hereof including without limitation,
the subordination of this Lease to any mortgages or ground leases, provided that
Tenant pays the rent and other sums herein recited to be paid by Tenant and
performs all of Tenant’s covenants and agreements herein contained. This
covenant and any and all other covenants of Landlord shall be binding upon
Landlord and its successors only with respect to breaches occurring during its
or their respective periods of ownership of the Landlord’s interest hereunder.


30.21 Interpretation. Words of any gender used in this Lease shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural unless the context otherwise requires. The captions
are inserted in this Lease for convenience only, and in no way define, limit, or
describe the scope or intent of this Lease, or of any provision hereof, nor in
any way affect the interpretation of this Lease. The terms and provisions of
this Lease shall not be construed against or in favor of a party hereto merely
because such party is the “Landlord” or the “Tenant” hereunder or because such
party or its counsel is the draftsman of this Lease. All references to days in
this Lease and any Exhibits or Addenda hereto mean calendar days, not working or
business days, unless otherwise stated. All obligations of either party
hereunder not fully performed as of the expiration or termination of the Term of
this Lease shall survive the expiration or termination of the Term of this Lease
and shall be fully enforceable in accordance with those provisions pertaining
thereto. No custom or practice which may evolve between the parties in the
administration of the terms of this Lease shall waive or diminish the right of
Landlord to insist upon the performance by Tenant in strict accordance with the
terms of this Lease. This Lease is for the sole benefit of Landlord and Tenant,
and, without the express written consent thereto, no third party shall be deemed
a third party beneficiary hereof. This Lease is made and delivered in the State
of Georgia and shall be governed by and construed in accordance with the laws of
the State of Georgia.


30.22 Financial Statements. At any time during the Lease Term of this Lease,
Tenant shall, upon ten (10) days’ prior written notice from Landlord, provide
Landlord with a current financial statement and financial statements of the two
(2) years prior to the current financial statement year. Such statement shall be
prepared in accordance with generally accepted accounting principles
consistently applied and, if such is the normal practice of Tenant, shall be
audited by an independent certified public accountant. If unaudited, Tenant’s
financial statements shall be certified to be true and accurate by an authorized
officer (e.g., CFO, President, Treasurer, etc.) of Tenant.


30.23 Real Estate Investment Trust. During the Lease Term of this Lease, should
a real estate investment trust become Landlord hereunder, all provisions of this
Lease shall remain in full force and effect except as modified by this
paragraph. If Landlord in good faith determines that its status is a real estate
investment trust under the provisions of the Internal Revenue Code of 1986, as
heretofore or hereafter amended, will be jeopardized because of any provision of
this Lease, Landlord may request reasonable amendments to this Lease and Tenant
will not unreasonably withhold, delay or defer its consent thereto, provided
that such amendments do not (a) increase the monetary obligations of Tenant
pursuant to this Lease or (b) in any other manner adversely affect Tenant’s
interest in the Premises.


26

--------------------------------------------------------------------------------


For additional terms and stipulations of this Lease, if any, see Exhibit “E”,
attached hereto and by this reference incorporated herein and made a part
hereof.


IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.
 

 
LANDLORD:  


ROBERTS PROPERTIES RESIDENTIAL,
L.P., a Georgia limited partnership


By:  Roberts Realty Investors, Inc.,
a Georgia corporation




By: /s/ Michael A. Quinlan                          
 Michael A. Quinlan
Chief Financial Officer






TENANT: 


ROBERTS PROPERTIES CONSTRUCTION, INC.,
a Georgia corporation




By:/s/ Anthony Shurtz                                                  
Name:Anthony Shurtz
Title: Chief Financial Officer


 
27

--------------------------------------------------------------------------------




SCHEDULE OF EXHIBITS




Exhibit “A”
Legal Description
   
Exhibit “B”
Outline of Premises
   
Exhibit “C”
Intentionally Omitted
   
Exhibit “D”
Rules and Regulations
   
Exhibit “E”
Special Stipulation

 
28

--------------------------------------------------------------------------------



EXHIBIT “A”


LEGAL DESCRIPTION


[v041959_ex10-3x1x1.jpg]


A-1

--------------------------------------------------------------------------------




[v041959_ex10-3x2x1.jpg]


A-2

--------------------------------------------------------------------------------




EXHIBIT “B”


OUTLINE OF PREMISES


B-1

--------------------------------------------------------------------------------



EXHIBIT “C”


INTENTIONALLY OMITTED


C-1

--------------------------------------------------------------------------------



EXHIBIT “D”


RULES AND REGULATIONS


1.
Smoking is prohibited in the Premises, the main lobby, public corridors,
elevators and elevator lobbies, stairwells, restrooms, and other common areas
within the Building.



2.
Landlord reserves the right to close and keep locked all entrance and exit doors
of the Building during the hours which are not normal business hours. When
departing after the Building’s normal business hours, Tenant and its employees,
agents, and invitees must ensure that the doors to the Building and the Premises
are securely closed and locked. Requests to the Landlord, for access to the
Building or any part thereof when it is locked, may be refused unless the person
seeking access has arranged in advance for access or admission into the Building
or any part thereof. Landlord and its agents shall not be liable for damages for
any error concerning the admission to, or the exclusion from, the Building of
any person.



3.
As part of the initial improvements to the Premises, Landlord agrees to furnish
Tenant two keys for each keyed door located within the Premises without charge.
If the Building entrance and/or the primary entrance to the Premises is accessed
with either a pass key or key card, Landlord agrees to furnish Tenant two pass
keys or key cards, as the case may be, per 1,000 square feet of leased space.
Any additional pass keys or key cards required by Tenant must be obtained from
Landlord at a reasonable cost to be established by Landlord. Tenant shall not
alter any lock or install any new or additional locks or bolts on any doors or
windows of the Premises without obtaining Landlord’s prior written consent. All
keys and key cards to Premises shall be surrendered to Landlord upon termination
of this Lease.



4.
All contractors and installation technicians shall comply with Landlord’s rules
and regulations pertaining to construction and installation. This provision
shall apply to all work performed on or about the Premises, Building, or
Property, including installation of telephones, computer wiring, electrical
devices and attachments, and installations of any nature affecting floors,
walls, woodwork, trim, windows, ceilings, and equipment, or any other physical
portion of the Premises, Building, or Property.



5.
No signaling or telephonic devices, including antennae and satellite dishes, or
other wires, cabling and instruments or devices shall be installed in connection
with the Premises, Building, or Property without the prior written consent of
Landlord. No advertising banners or balloons or any other items which require
fastening to the Premises, Building, or Property are permitted without the prior
written consent of Landlord. Mechanical equipment, utility meters, and/or
storage tanks will not be placed in or on the Premises, Building, or Property
without Landlord’s prior written approval.



6.
Tenant shall not overload the floor of the Premises; safes and other heavy
articles shall be placed by Tenant only in such manner and location as may be
specified in writing by Landlord, and any damage done to the Building or
Premises from overloading a floor, or injury to persons in moving safes or other
heavy articles in or out of the Building or Premises, shall be paid for by
Tenant.



7.
No furniture, freight, or equipment of any kind, other than those delivered by
messenger and express type services, may be brought into or out of the Building
without prior notice to, and consent from, the Landlord. All moving activity
into or out of the Building must be scheduled with the Landlord and done only in
the manner, and restricted to the hours, designated by Landlord. All such
movement shall be under supervision of Landlord and carried out in a manner that
shall comply with Landlord’s rules and regulations. Tenant assumes, and shall
indemnify Landlord against all loss, liability, cost, expense, risk or claim of
damage or injury to persons and properties arising in connection with any said
movement. All hand trucks used in the Building must be equipped with rubber
tires and side guards. The only elevator on which heavy and/or large deliveries
can be utilized, is the freight elevator. If the Building does not provide a
freight elevator, passenger elevators may be used with Landlord’s approval, and
given at least 24 hours notice so that proper protection can be put in place.



D-1

--------------------------------------------------------------------------------


8.
Tenant shall not use any method of heating or air-conditioning, other than that
supplied by Landlord, without Landlord’s prior written consent. Space heaters
are an electrical fire hazard and are not to be used in Tenant’s Premises.



9.
No cooking shall be done or permitted on the Premises, except that Underwriters’
Laboratory (UL)-approved equipment and microwave ovens may be used in the
Premises for heating food and brewing coffee, tea, hot chocolate, and similar
beverages for employees and visitors. This use must be in accordance with all
applicable federal, state, and city laws, ordinances, rules, and regulations.
Tenant shall not use outdoor grills or cooking equipment, nor place picnic
tables, tents, sports equipment, etc. in or about the Premises, without the
prior written approval from Landlord.



10.
Tenant shall not, at any time, occupy any part of the Premises, the Building, or
the Property as sleeping or lodging quarters.



11.
No dogs, cats, fowl or other animals shall be brought into, or kept in or about
the Premises, the Building, or the Property, except for those animals utilized
to assist any persons with disabilities. Landlord should be notified in advance,
and in writing, if any such animals will be utilized on a regular basis.



12.
Tenant and its employees and invitees, shall not disturb occupants of the
Building or the Property by the use of any radios, tape or CD players, or other
musical instruments, or the making of objectionable noises. The location of
office parties and functions shall be restricted to Tenant’s Premises. Catering
services shall use the service entrance and the service elevator for deliveries.



13.
All canvassing, soliciting, and peddling in or about the Premises, the Building,
or the Property is prohibited. Tenant, Tenant’s employees, and Tenant’s agents
shall not loiter in or on the entrances, corridors, sidewalks, lobbies, halls,
stairways, elevators, or common areas, or disturb, solicit, or canvas any
occupant of the Premises, the Building, or the Property. Landlord reserves the
right to exclude or expel from the Property any person who, in Landlord’s
reasonable judgment, is under the influence of alcohol or drugs, or commits any
act in violation of any of these Rules and Regulations.



14.
The restrooms, urinals, wash bowls, and other apparatus shall not be used for
any purpose including, without limitation, drug testing, other than that for
which they were constructed, and no foreign substance of any kind shall be
thrown or poured into them. The expense of any breakage, stoppage, or damage
resulting from violation of this rule shall be borne by the Tenant who caused,
or whose employees, agents, contractors, invitees, or licensees caused the
breakage, stoppage, or damage.



15.
None of the parking, plaza, recreation, or lawn areas, entries, passages, doors,
elevators, hallways, or stairways shall be blocked or obstructed; nor shall any
rubbish, litter, trash or material of any nature be placed, emptied or thrown
into these areas; nor shall these areas be used by Tenant’s agents, employees,
and/or invitees at any time for purposes which are inconsistent with their
designation by Landlord.



16.
No signs of any type or description shall be erected, placed, or painted in or
about the doors and windows, the building, or the grounds of the Property or
right-of-way of which the Premises are a part except those signs submitted to
Landlord in writing and approved by Landlord in writing and which signs are in
conformance with the Declaration. No covers or awnings over or outside of the
windows nor draperies or coverings hung inside the windows will be permitted
without Landlord’s prior written approval.



17.
Tenant and its employees, agents, and invitees shall park their vehicles only in
those parking areas designated by Landlord and entirely within the lines. All
directional signs, arrows, and posted speed limits must be observed. Bicycles,
motorcycles or other mobile devices shall not be allowed or placed anywhere on
the Property or in the Building, except within those areas so designated.
Parking is prohibited in areas not striped for parking, in aisles where “No
Parking” signs are posted, on ramps, in crosshatched areas, and in other areas
as may be designated by Landlord.



18.
Tenant and its employees, agents, and invitees shall not leave any vehicle in a
state of disrepair, including, without limitation, flat tires, oil or damaging
fluid leaks, out-of-date inspection stickers or license plates, on the Property.
If Tenant or its employees, agents or invitees park their vehicles in areas
other than the designated parking areas or leave any vehicle in a state of
disrepair, Landlord, after ticketing the vehicle in violation, shall have the
right to remove such vehicle at its owner’s expense. No vehicle maintenance will
be done on the Property without the prior written consent of Landlord, which may
be withheld in its sole discretion.



D-2

--------------------------------------------------------------------------------


19.
Tenant and its employees, agents, and invitees shall park their vehicles in
compliance with all parking rules and regulations, including any sticker or
other identification system established by Landlord. Parking stickers or other
forms of identification supplied by Landlord shall remain the property of
Landlord and are not transferable. Vehicles should be kept locked; any damage to
vehicles or persons is assumed by the vehicle’s owner or its driver.



20.
Employees of Landlord shall not be responsible to carry messages from or to
Tenant. Nor shall employees of Landlord contract with, or render free or paid
service to any Tenant or to any of Tenant’s agents, employees, or invitees which
service is not covered in this Lease, without prior written notice to Landlord.



21.
Tenant shall comply with all safety, fire protection, and evacuation procedures
and regulations established by Landlord or by any government agency. All
Christmas trees placed in the Tenant’s Premises must be fire-resistant
artificial trees. Any lighting attached to trees or decorations must be UL
approved and designated for the purpose being used. Installation of any
decorations that could be deemed potential fire hazards requires the prior
written approval of Landlord. Decorations placed outside of Tenant’s Premises
shall also require the prior approval of Landlord.



22.
Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations or to make any additional Rules and Regulations
that, in Landlord’s judgment, may be necessary for:




a.
The management, safety, care, protection, and cleanliness of the Premises,
Building, and Property;

b.
The operation thereof and the preservation of good order therein; and

c.
The protection and comfort of other occupants and tenants and their agents,
employees and invitees in the Premises, Building, and Property.



Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenants. No waiver by Landlord shall be construed as a
waiver of those Rules and Regulations in favor of any other tenant, and no
waiver shall prevent Landlord from enforcing those rules and Regulations against
any other tenant of the Property. Tenant shall be considered to have read these
Rules and Regulations and to have agreed to abide by them as a condition of
Tenant’s occupancy of the Premises.


D-3

--------------------------------------------------------------------------------



EXHIBIT “E”


SPECIAL STIPULATION


This Special Stipulation is hereby incorporated into this Lease and in the event
that it conflicts with any provisions of this Lease, this Special Stipulation
shall control.


Extension Options. So long as this Lease is in full force and effect and Tenant
is not in default beyond applicable notice and cure periods in the performance
of any of the covenants or terms and conditions of this Lease at the time of
notification to Landlord or at the time of commencement of the applicable
Extension Term, as that term is hereinafter defined, Tenant shall have the
option (each, an “Extension Option”) to extend the Lease Term for all or any
portion of the Premises for three (3) additional periods of one (1) year (each,
an “Extension Term”), at the Prevailing Market Rate (as hereinafter defined),
but in no event shall the Base Rent during the applicable Extension Term be less
than the Base Rent then in effect at the expiration of the applicable Lease
Term, subject to terms and conditions set forth in this Special Stipulation.
Tenant shall provide Landlord with written notice three (3) months prior to the
expiration of the initial Lease Term or the then applicable Lease Term of its
desire to extend the Lease Term of this Lease. Landlord shall provide Tenant
with a written proposal setting forth its determination of the Prevailing Market
Rate to extend the Lease Term of this Lease within thirty (30) days of such
applicable notice. Tenant shall have ten (10) days from its receipt of
Landlord’s proposal to either accept such proposal or to not extend the
then-applicable Lease Term of this Lease. The “Prevailing Market Rate” shall
mean the then prevailing market rate for lease renewals and extensions in the
Building and in similar buildings in the vicinity of the Building comparable to
this Lease and the Premises, which shall be determined by Landlord in its sole
and absolute discretion. If Landlord and Tenant are unable to reasonably agree
upon the Prevailing Market Rate within such 10-day period after Tenant’s receipt
of Landlord’s proposal, then Tenant’s exercise of the applicable Extension
Option shall be null and void and of no further force and effect.
 
E-1

--------------------------------------------------------------------------------

